






Exhibit 10.2


OFFICE BUILDING LEASE


1501 FIRST AVENUE SOUTH LIMITED PARTNERSHIP/REALNETWORKS, INC.


TABLE OF CONTENTS




1.
LEASE OF
PREMISES....................................................................................1

2.
DEFINITIONS..................................................................................................1

3.
EXHIBITS AND
ADDENDUMS.....................................................................3

4.
DELIVERY OF
POSSESSION.........................................................................4

5.
RENT.................................................................................................................5

6.
INTEREST AND LATE
CHARGES................................................................9

7.
LETTER OF
CREDIT.....................................................................................10

8.
TENANT’S USE OF THE
PREMISES..........................................................10

9.
SERVICES AND
UTILITIES.........................................................................11

10.
CONDITION OF THE
PREMISES................................................................12

11.
CONSTRUCTION, REPAIRS AND MAINTENANCE................................13

12.
ALTERATIONS AND
ADDITIONS..............................................................14

13.
TENANT IMPROVEMENTS; TENANT’S PROPERTY..............................15

14.
RULES AND
REGULATIONS......................................................................15

15.
CERTAIN RIGHTS RESERVED BY LANDLORD......................................16

16.
ASSIGNMENT AND
SUBLETTING............................................................16

17.
HOLDING
OVER...........................................................................................18

18.
SURRENDER OF
PREMISES.......................................................................18

19.
DESTRUCTION OR
DAMAGE....................................................................19

20.
EMINENT
DOMAIN......................................................................................19

21.
INDEMNIFICATION......................................................................................20

22.
INSURANCE..................................................................................................21




--------------------------------------------------------------------------------








23.
WAIVER OF
SUBROGATION......................................................................23

24.
SUBORDINATION AND
ATTORNMENT....................................................23

25.
TENANT ESTOPPEL
CERTIFICATES.........................................................23

26.
TRANSFER OF LANDLORD’S
INTEREST................................................24

27.
DEFAULT........................................................................................................24

28.
BROKERAGE
FEES......................................................................................27

29.
NOTICES........................................................................................................27

30.
GOVERNMENT ENERGY OR UTILITY CONTROLS...............................27

31.
QUIET
ENJOYMENT.....................................................................................27

32.
OBSERVANCE OF
LAW................................................................................28

33.
FORCE
MAJEURE.........................................................................................28

34.
CURING TENANT’S
DEFAULTS.................................................................28

35.
SIGNAGE........................................................................................................29

36.
HAZARDOUS
WASTE..................................................................................29

37.
EMPLOYER INFORMATION FORM -- IMMIGRANT INVESTOR
PROGRAM.....................................................................................................31

38.
OPTION TO
TERMINATE.............................................................................31

39.
OPTION TO
RENEW.....................................................................................31

40.
EXCLUSIVE OPTION TO LEASE ENTIRE THIRD FLOOR.....................32

41.
RIGHT OF FIRST REFUSAL FOR THIRD FLOOR....................................33

42.
PARKING AND KING STREET
SHUTTLE.................................................34

43.
MISCELLANEOUS........................................................................................34








--------------------------------------------------------------------------------










OFFICE BUILDING LEASE




This Office Building Lease by and between 1501 First Avenue South Limited
Partnership, a Washington limited partnership (“Landlord”) and Realnetworks,
Inc., a Washington corporation (“Tenant”) is dated this 29th day of April, 2013
(the “Effective Date”).
1. LEASE OF PREMISES
In consideration of the Rent, and the provisions of this Lease, Landlord leases
to Tenant and Tenant leases from Landlord the Premises which is located on a
portion of the real property legally described on Exhibit A attached hereto and
incorporated herein (the “Property”). The Premises are located within the
Building and is part of the Project. Tenant shall have the non-exclusive right
(unless otherwise provided herein) in common with Landlord, other tenants,
subtenants and invitees to use the Common Areas. Pursuant to a separate
agreement between Tenant and Landlord’s affiliate, Tenant and its employees
shall have the right to use certain exercise facilities within the building
located at 1531 Utah Street, Seattle, Washington (the “Exercise Facilities”) so
long as this Lease is in effect.
2.    DEFINITIONS
As used in this Lease, the following terms shall have the following meanings:
2.1    Base Rent: See Section 2.8
2.2    Brokers: The Landlord is represented by CBRE, Inc. and the Tenant is
represented Kidder Mathews.
2.3    Building: The improvements on the Property known as Phase I (defined in
Section 2.11) with a street address of 1501 First Avenue, Seattle, Washington.
2.4    Commencement Date: Three (3) days after Landlord notifies Tenant of the
Substantial Completion (as defined in Exhibit E hereof) of the Landlord
Improvements, which Landlord and Tenant estimate will occur ninety (90) days
following the execution of this Lease and Architect’s delivery of the Final
Plans (as such terms are defined in Exhibit E attached hereto and incorporated
herein), the end of which period is estimated to be August 15, 2013 (the
“Estimated Commencement Date”). Landlord and Tenant shall confirm the actual
date for the Estimated Commencement Date in writing upon Architect’s delivery of
the Final Plans.
2.5    Common Areas: The plaza, Building lobby, common corridors and hallways,
restrooms, parking areas, stairways, elevators, showers and locker areas, and
other areas of the Project that are generally available for use by other tenants
or the general public (the “Common Areas”). For the avoidance of doubt, the
Common Areas shall not include the Exercise Facilities or any portion of the
common area of the building located at 1531 Utah Street, Seattle, Washington.
Landlord shall have the right to regulate or restrict the use of the Common
Areas.
2.6    Expiration Date: Eleven years after the Commencement Date, estimated to
be August 14, 2024.
2.7    Landlord’s Mailing Address:



--------------------------------------------------------------------------------










1501 First Avenue South Limited Partnership
270 South Hanford Street, Suite 100
Seattle, Washington 98134
Attention: Don Ayres


Tenant’s Mailing Address:


Prior to the Commencement Date:
Realnetworks, Inc.
2601 Elliott Avenue
Seattle, WA 98121
Attention: David Stout and Michael Parham




After the Commencement Date:
Realnetworks, Inc.
1501 First Avenue, Suite 600
Attention: General Counsel


2.8    Installments of Base Rent: The monthly base rent rate shall be as follows
(“Base Rent”):
MONTHLY BASE RENT SCHEDULE
 
Period after the Commencement Date
$ Rate/RSF/year
Base Rent per month
 
Months 1 – 4
$0
$0.00
 
Months 5 –12
$26.00
$185,631.33
 
Months 13 – 24
$27.00
$192,771.00
 
Months 25 – 36
$28.00
$199,910.67
 
Month 37
$0
$0.00
 
Months 38 – 48
$29.00
$207,050.33
 
Months 49 – 51
$0
$0.00
 
Months 52 – 60
$30.00
$214,190.00
 
Months 61 – 63
$0
$0.00
 
Months 64 – 72
$31.00
$221,329.67
 
Months 73
$0
$0.00
 
Months 74 – 84
$32.00
$228,469.33
 
Month 85
$0
$0.00
 
Months 86 – 96
$33.00
$235,609.00
 
Month 97
$0
$0.00
 
Months 98 – 108
$34.00
$242,748.67
 
Month 109
$0
$0.00
 
Months 110 – 120
$35.00
$249,888.33
 
Month 121
$0
$0.00
 
Months 122 – 132
$36.00
$257,028.00
 
 
 
 
 




--------------------------------------------------------------------------------










The Base Rent is due the first day of each calendar month during the Term.
Provided, however, Tenant shall pay Landlord the fifth month’s Base Rent when
Tenant executes the Lease.
2.9    Parking and Shuttle Service: See Article 42.
2.10    Premises: That portion of the Building consisting of 85,676 Rentable
Square Feet as shown on Exhibit B (the “Premises”), located on floors four, five
and six of the Building, and, upon execution of this Lease to be commonly known
as “Suite 600.” For the three month period following Substantial Completion,
Tenant shall have the right to review and comment on Landlord’s measurement of
the Premises and, in the event of a good faith dispute regarding the Rentable
Square Feet for the Premises, Landlord and Tenant agree to meet in good faith to
resolve such issue. The entire Building consists of 157,816 Rentable Square
Feet. Tenant’s pro rata share (“Tenant’s Pro Rata Share”) shall be a percentage,
the numerator of which is the total Rentable Square Feet for the Premises and
the denominator of which is the total Rentable Square Feet in the Project,
subject to adjustment as set forth in Section 15.2.
2.11    Project: The project is a phased retail and office complex comprised of
the Building, a common area plaza and parking (“Phase I”), along with a second
office building currently under construction (“Phase II”). The term “Project”
refers to Phase I until Landlord elects, as provided in Section 15.2, to include
Phase II. Thereafter, the term “Project” shall refer to Phase I and Phase II.
2.12    Rentable Square Feet: The term “Rentable Square Feet” means and shall be
calculated in accordance with BOMA 1996 standards (ANSI Z65.1-1996) and
accompanying guidelines.
2.13    Letter of Credit: See Article VII.
2.14    State: The State of Washington.
2.15    Tenant’s Use Clause: See Article 8.
2.16    Term: The period commencing on the Commencement Date and expiring at
midnight on the Expiration Date.
3.    EXHIBITS AND ADDENDUMS
The exhibits and addenda listed below are incorporated by reference in this
Lease.
3.1    Exhibit A    Legal Description of the Property
3.2    Exhibit B    Floor Plan showing the Premises
3.2.1    Exhibit B-1    Work Letter describing Landlord Improvements
3.3    Exhibit C    Letter of Credit
3.3    Exhibit D    Rules and Regulations
3.4    Exhibit E    Landlord Improvements
3.5    Exhibit F    Employer Affidavit



--------------------------------------------------------------------------------










3.6    Exhibit G    Janitorial Service
3.7    Exhibit H    Exterior Signage
4.    DELIVERY OF POSSESSION
4.1    Tenant shall be entitled to enter the Premises at any time after the
Effective Date (the “Early Delivery Date”) for supervision and coordination of
the construction of the Landlord Improvements, planning, measurement,
construction of improvements, cabling, and installation of furniture, fixtures,
inventory and equipment (“Tenant’s Early Occupancy”); provided that Tenant does
not thereby unreasonably interfere with the completion of Landlord’s
construction of the Landlord Improvements as a result of such occupancy. All
provisions of this Lease shall be applicable during Tenant’s Early Occupancy
except for Tenant’s maintenance obligation, the payment of Base Rent, payment
for utilities, and the payment of Additional Rent for Real Property Taxes,
Operating Expenses and Common Area Maintenance Expenses.
4.2    Landlord shall deliver the Premises to Tenant on a “turn-key” basis
condition and Landlord shall complete the construction and installation of
certain improvements to the Premises (collectively the “Landlord Improvements”)
in accordance with the Schematic Drawings  and Specification Letter provided by 
SkB Architects,  dated April 10, 2013 and attached hereto as Exhibit B (the
“Work Letter”), and depicted on Exhibit B-1 (the “Floor Plan”). The aforesaid
turn-key condition shall include but not be limited to the following:  all
partitioning, air conditioned, ceiling in place where indicated, lighting in
place, sink and counters in place, all doors and jambs, all locks and hardware,
all electrical wiring and outlets, all phone outlets, plumbing, structural work,
painting/wall covering, flooring and carpet where shown.
4.3    The Estimated Commencement Date set forth in Section 2.4 of this Lease
represents an estimate of the actual Commencement Date. The Commencement Date
shall be the date that is three (3) days after Landlord delivers written notice
to Tenant of the Substantial Completion (defined in Exhibit E) of the Landlord
Improvements. If the Commencement Date is later than the Estimated Commencement
Date specified in Section 2.4 above, this Lease shall not be void or voidable
but Tenant shall receive a credit for Base Rent as set forth in Section 4.4
below. Landlord and Tenant shall confirm the Commencement Date in writing after
the actual Commencement Date has been established. Upon mutual execution of this
Lease, Landlord shall commence construction of the Landlord Improvements and
exercise commercially reasonable efforts to diligently prosecute the same to
completion.
4.4    If the Commencement Date has not occurred by the Estimated Commencement
Date for any reason other than Tenant Delays or Changes (each as defined in
Exhibit E) or a Force Majeure Delay (defined below), then Tenant shall be
entitled to two (2) days of free Base Rent for every one (1) day after the
Estimated Commencement Date until the Commencement Date has occurred, which free
Base Rent shall be applied against the most immediate calendar months of the
Term for which Base Rent is actually payable (i.e. months that do not have $0.00
Base Rent). For purposes of this Lease, the term "Force Majeure Delays" means
any actual delay in the completion of construction of the Landlord Improvements
to the extent resulting from any of the following (i) any act of God, fire or
other casualty, or (ii) the failure of a governmental entity to issue any
applicable permit or approval for the construction of the Landlord Improvements
on or before June 1, 2013, provided Landlord submits application for such
permits and approvals on or before May 15, 2013 and uses commercially reasonable
efforts to timely obtain such permits and approvals.



--------------------------------------------------------------------------------










4.5    Landlord will make a good faith effort to complete that portion of the
Landlord Improvements known as the MDF and IDF spaces not less than three (3)
weeks prior to the Estimated Commencement Date for the purpose of equipment
installations by Tenant. Upon completion, the MDF and IDF spaces shall be fully
enclosed, lockable, dust free and include all finishes, permanent power,
lighting, and provided temporary or permanent cooling.
5.    RENT
5.1    Definition and Payment of Rent. Tenant shall pay Landlord without notice
the Base Rent, Tenant’s Pro Rata Share of Additional Rent, and any other amounts
due under this Lease (collectively, the “Rent”) from and after the Commencement
Date, without deduction or offset in lawful money of the United States of
America in advance on or before the first day of each month (or at other dates
specified in this Lease) during the Term at Landlord’s Notice Address set forth
Section 2.7, or to such other party or at such other place as Landlord may
hereafter from time to time designate in writing. Rent for any partial month at
the beginning or end of the Term shall be prorated.
5.2    Additional Rent.
(a)    Real Property Taxes. Tenant shall pay Landlord, as Additional Rent in the
manner described below, an amount equal to Tenant’s Pro Rata Share of Real
Property Taxes payable by Landlord for the Project in any full or partial
calendar year. “Real Property Taxes” shall mean real and personal property
taxes, assessments, including omit tax, and other governmental impositions and
charges of every kind and nature, now or hereafter imposed, including surcharges
with respect thereto and interest thereon, if Landlord, at its sole option,
elects to amortize assessments over a period exceeding one year, which may
during the Term of this Lease be levied, assessed, imposed, or otherwise become
due and payable with respect to the Project, including the tenant improvements,
and all improvements, fixtures, and equipment within the Project, the use,
occupancy or possession thereof; any taxes levied or assessed upon or measured
by the Premises or the Project, or any amounts received by Landlord in
connection therewith or hereunder, but not including any federal or state net
income, estate, or inheritance tax imposed upon the Landlord, all determined
with respect to the period for which such taxes are (or would have been if
timely levied) due and payable; and any taxes levied or assessed in lieu of, or
as a substitute for, the foregoing in whole or part.
(b)    Operating Expenses. Tenant shall pay Landlord as Additional Rent in the
manner described below an amount equal to Tenant’s Pro Rata Share of the
Project’s Operating Expenses payable by Landlord in any full or partial calendar
year. “Operating Expenses” shall mean all expenses paid or incurred by Landlord
for maintaining, operating and repairing the Project and the personal property
used in conjunction therewith, including, without limitation, the costs of
utility and other services not paid separately by Tenant or any other tenant of
the Project, services of independent contractors, compensation, including
employment taxes and fringe benefits, of all persons who perform duties
exclusively in connection with the operation, maintenance and repair of the
Project, its equipment and the Property upon which it is situated, insurance
premiums, licenses, permits and inspection fees, commercially reasonable
management fees not to exceed five percent (5%) of aggregate base rent payable
by tenants within the Project, commercially reasonable legal and accounting
expenses (excluding any such expenses incurred solely in connection with the
occupancy of the Project by another tenant), amortization of capital
improvements that Landlord reasonably anticipates will improve the operating
efficiency of the Project, but the amortized



--------------------------------------------------------------------------------










expense shall not exceed reasonably expected savings in operating costs
resulting from such capital improvements, and any other expense or charge, which
in accordance with generally accepted accounting and management practices would
be considered an expense of maintaining, operating or repairing the Project, but
excluding (i) costs of any special services rendered to individual tenants,
including Tenant, for which a special charge is made, and (ii) the amortization
of any capital improvements except as specifically provided above. For the
avoidance of doubt, Operating Costs shall not include the costs or expenses
related to the repair or restoration of the Premises, Building or Project as a
result of a Casualty. To the extent services are provided to retail tenants of
the Project that are not provided to office tenants of the Project or at service
levels greater than similar services are provided to office tenants (i.e. trash
removal), costs and expenses for such services, or the excess of such costs and
services, shall be excluded from Operating Costs. Landlord acknowledges and
agrees that the Project’s Operating Costs shall be limited to Operating Costs of
the Building until such time that a certificate of occupancy has been issued for
Phase II and not less than thirty percent (30%) of the Rentable Square Feet of
office space within Phase II has been leased and occupied by tenant of Phase II.
(c)    Common Area Maintenance Expenses. Tenant shall pay Landlord as Additional
Rent in the manner described below an amount equal to Tenant’s Pro Rata Share of
the Common Area Maintenance Expenses for the Project incurred or payable by
Landlord for the Project in any partial or full calendar year. The terms “Common
Area Maintenance Expenses” shall mean all expenses paid or incurred by Landlord
for maintaining, operating and repairing the Common Areas, including, without
limitation, the plaza, streets, parking areas, landscaping, including costs of
obtaining services and products for maintaining, operating and repairing such
Project common areas and the personal property used in conjunction therewith,
services of independent contractors compensation, including employment taxes and
fringe benefits, of all persons who perform duties exclusively in connection
with the maintenance of Common Areas, seasonal decorations, activities and
events. Landlord acknowledges that Tenant’s acceptance of the Lease is based on
the condition and location of the Common Areas of the Project and Premises as of
the Commencement Date herein. Landlord shall, at all times act in good faith and
with due diligence to minimize interruption, reduction or discontinuation as to
not unreasonably interfere with the ordinary conduct of Tenant’s business
operations in the Premises. Landlord shall provide Tenant not less than 48 hours
prior written notice specifying any alterations to be made and approximate time
of completion. For the avoidance of doubt, Common Area Maintenance Expenses
shall not include the costs or expenses related to the repair or restoration of
the Common Areas as a result of a Casualty. Landlord acknowledges and agrees
that the Project’s Common Area Maintenance Expenses shall be limited to Common
Area Maintenance Expenses of the Building until such time that a certificate of
occupancy has been issued for Phase II and not less than thirty percent (30%) of
the Rentable Square Feet of office space within Phase II has been leased and
occupied by tenant of Phase II.
(d)    Manner of Payment. Tenant’s Pro Rata Share of Real Property Taxes,
Operating Expenses, and Common Area Maintenance Expenses, sometimes collectively
referred to herein as “Additional Rent”:
(1)    Landlord may reasonably estimate in advance the amounts Tenant shall owe
for Additional Rent for any full or partial calendar year of the Term. Tenant
shall pay such estimated amounts of Additional Rent, on a monthly basis, on or
before the first day of each such calendar month. Such estimate may be
reasonably adjusted from time to time by Landlord.



--------------------------------------------------------------------------------










Landlord estimates the Additional Rent for calendar year 2013 is approximately
$8.52 per Rentable Square Foot of the Premises.
(2)    Within ninety (90) days after the end of each calendar year, Landlord
shall provide a statement (the “Statement”) to Tenant showing: (a) the amount of
actual Additional Rent for such calendar year, with a listing of amounts for
major categories of Real Property Taxes, Operating Expenses and Common Area
Maintenance Expenses, (b) any amount paid by Tenant toward such Additional Rent
during such calendar year on an estimated basis and (c) a revised estimate of
Tenant’s obligations for Additional Rent for the current calendar year.
(3)    If the Statement shows that Tenant’s estimated payments were less than
Tenant’s actual obligations for Additional Rent for such year, Tenant shall pay
the difference. If the Statement shows an increase in Tenant’s estimated
payments for the current calendar year, Tenant shall pay the difference between
the new and former estimates, for the period from January 1 of the current
calendar year through the month in which the Statement is sent. Tenant shall
make such payments within thirty (30) days after Landlord sends the Statement.
(4)    If the Statement shows that Tenant’s estimated payments exceeded Tenant’s
actual obligations for Additional Rent, Tenant shall receive a credit for the
difference against payments of Rent next due. If the Term shall have expired and
no further Rent shall be due, Tenant shall receive a refund of such difference,
within thirty (30) days after Landlord sends the Statement.
(5)    So long as Tenant’s obligations hereunder are not materially adversely
affected thereby, Landlord reserves the right to reasonably change, from time to
time, the manner or timing of the foregoing payments. In lieu of providing one
(1) Statement covering Real Property Taxes, Operating Expenses, and Common Area
Maintenance Expenses, Landlord may provide separate statements, at the same or
different times so long as all statements are delivered within ninety (90) days
after the end of the subject calendar year. No delay by Landlord in providing
the Statement, or separate statements, shall be deemed a default by Landlord or
a waiver of Landlord’s right to require payment of Tenant’s obligations for
actual or estimated Real Property Taxes, Operating Expenses, or Common Area
Maintenance Expenses.
(e)    Proration. If the Term commences other than on January 1, or ends other
than on December 31, Tenant’s obligations to pay estimated and actual amounts
towards Additional Rent for such first or final calendar year shall be prorated
to reflect the portion of such years included in the Term. Such proration shall
be made by multiplying the total estimated or actual, as the case may be,
Additional Rent, for such calendar years by a fraction, the numerator of which
shall be the number of days of the Term during such calendar year, and the
denominator of which shall be 365. Other amounts payable or to be expended
pursuant to this Lease on an annual or quarterly basis shall be similarly
prorated.
(f)    Landlord’s Records. The determination of Additional Rent shall be made by
Landlord subject to Tenant’s rights hereunder to review and audit the same.
Landlord or its agents shall keep records in reasonable detail showing all
expenditures made or items enumerated above, which records shall be available
for inspection by Tenant at Landlord’s offices in Seattle, Washington.
(g)    Right to Review Books and Records.



--------------------------------------------------------------------------------










(1)    So long as Tenant is not then in default under this Lease, Tenant shall
have the right (no more frequently than once per calendar year) to review
Landlord's books and records pertaining to Real Property Taxes, Operating
Expenses and Common Area Maintenance Expenses for the preceding calendar year by
giving Landlord written notice (an "Audit Notice") not more than six (6) months
after receiving the Statement, and conducting such review not more than ninety
(90) days after delivering the Audit Notice to Landlord (the "Audit Period"). As
part of its right to review and audit Real Property Taxes, Operating Expenses
and Common Area Maintenance Expenses, Tenant shall have the right to review the
measurement of Rentable Square Feet of the Project if there has been any
increase or reduction of the aggregate Rentable Square Feet of the Project
during the subject calendar year. If in Tenant's good faith opinion such review
discloses an error in Landlord's books and records with regard to the matters
included in Real Property Taxes, Operating Expenses and Common Area Maintenance
Expenses, or Landlord's calculation of Tenant's Pro Rata Share of Real Property
Taxes, Operating Expenses and Common Area Maintenance Expenses, Tenant may cause
an audit of Landlord's books and records to be conducted by a third party
accountant designated by Tenant and reasonably acceptable to Landlord, who does
not represent and is not employed by either Landlord or Tenant on any other
matters, is not a tenant of the Building, and is not conducting such audit on
behalf of Tenant on a contingent fee basis.
(2)    If an audit discloses errors or discrepancies in the amount of the Real
Property Taxes, Operating Expenses and Common Area Maintenance Expenses charged
to Tenant by Landlord, Tenant shall provide Landlord with a written report
specifying with reasonable detail the alleged errors and discrepancies. Upon the
completion of any audit of Landlord's books and records pursuant to this
Section, Tenant will provide (or cause its auditor to provide) Landlord with a
true and correct copy of the audit report and all supporting information used by
the auditor in compiling its report. If any such audit discloses Tenant overpaid
its Pro Rata Share of Real Property Taxes, Operating Expenses and Common Area
Maintenance Expenses for the subject year, the amount of the overpayment shall
be credited against the Base Rent and Additional Rent next coming due under this
Lease, or if the results of the audit are not disclosed until the Lease Term has
expired, Landlord shall pay Tenant the amount of the overpayment within thirty
(30) days after the results of the audit have been disclosed to both parties. If
any such audit discloses Tenant underpaid its Pro Rata Share of Real Property
Taxes, Operating Expenses and Common Area Maintenance Expenses during the
subject year, Tenant shall pay Landlord the amount of the underpayment within
thirty (30) days after the results of the audit have been disclosed to both
parties. Tenant shall pay all costs and expenses of the audit; however, if the
audit shows Landlord overstated any of the Operating Expenses, Common Area
Maintenance and Property Taxes for the subject Year by more than three percent
(3%), Landlord shall reimburse Tenant for the actual costs and expenses of the
audit incurred by Tenant. The results of the audit and any information obtained
by Tenant from the audit or Tenant's review of Landlord's books and records
shall be kept confidential and shall not be disclosed to any person or entity
(including without limitation any other tenant of the Building), unless Tenant
is required by law or court order to disclose such information. Landlord, at its
option, may require that Tenant's auditor execute a reasonable confidentiality
agreement incorporating the terms and conditions of this Section.
(3)    Any review or audit of Landlord's books and records pertaining to Real
Property Taxes, Operating Expenses and Common Area Maintenance Expenses shall
occur at the office of Landlord's property manager in the Seattle, Washington
area, and shall occur during the normal business hours of Landlord's property
manager, unless otherwise agreed in writing by Landlord. Landlord shall make
Landlord's books and records pertaining to Real Property Taxes, Operating
Expenses and Common Area Maintenance Expenses readily available for such



--------------------------------------------------------------------------------










examination. A failure by Tenant to (i) timely provide the Audit Notice to
Landlord, or (ii) cause the review or audit of Landlord's books and records for
a calendar year to be conducted prior to the expiration of the applicable Audit
Period shall be deemed a waiver of Tenant's right to contest Real Property
Taxes, Operating Expenses and Common Area Maintenance Expenses for that calendar
year and Tenant shall have no further right to review or audit Landlord's books
and records with respect to such calendar year.
6.    INTEREST AND LATE CHARGES
If Tenant fails to pay when due Rent or other amounts or charges which Tenant is
obligated to pay under the terms of this Lease, the unpaid amounts shall bear
interest at the maximum rate then allowed by law. Tenant acknowledges that the
late payment of any Rent will cause Landlord to lose the use of that money and
incur costs and expenses not contemplated under this Lease, including without
limitation, administrative and collection costs and processing and accounting
expenses, the exact amount of which is extremely difficult to ascertain.
Therefore, in addition to interest, if any such installment is not received by
Landlord within ten (10) days from the date it is due, Tenant shall pay Landlord
a late charge equal to ten percent (10%) of such installment; provided, however,
the late charge for the first late payment of Rent shall be equal to five
percent (5%) of such installment. Landlord and Tenant agree that this late
charge represents a reasonable estimate of such costs and expenses and is fair
compensation to Landlord for the loss suffered from such nonpayment by Tenant.
Acceptance of any interest or late charge shall not constitute a waiver of
Tenant’s default with respect to such nonpayment by Tenant nor prevent Landlord
from exercising any other rights or remedies available to Landlord under this
Lease.
7.    LETTER OF CREDIT
Upon execution of the Lease, Tenant will provide Landlord with a sight draft
irrevocable letter of credit issued by a bank acceptable to Landlord in its sole
discretion, in the amount of Three Million Dollars ($3,000,000) in the form
attached hereto and incorporated herein as Exhibit C as security for the full
and faithful performance of Tenant’s obligations under this Lease (the “LC”).
Landlord acknowledges and agrees that Bank of America N.A. is an acceptable
issuer of the LC and the form of LC attached hereto as Exhibit C is acceptable
to Landlord. So long as Tenant is not then in default under the Lease as of the
subject anniversary of the Commencement Date, commencing as of the second
anniversary of the Commencement Date, the amount of the LC shall be reduced by
$300,000 as of each anniversary of the Commencement Date, provided, the amount
of the LC shall not be less than One Million Two Hundred Thousand Dollars
($1,200,000). The LC shall be (i) unconditional and irrevocable, (ii) permit
partial draws by Landlord at any time upon notice by Landlord that Tenant is in
default under this Lease beyond the applicable cure period, and (iii) have a
term of one (1) year with automatic annual renewals throughout the Lease Term.
If Tenant defaults with respect to any provision of this Lease, including but
not limited to the provisions relating to the payment of Rent, the repair of
damage to the Premises caused by Tenant and/or cleaning the Premises upon
termination of this Lease, and the such default has not been cured within any
applicable cure period, Landlord may draw on the LC for the payment of any Rent
or any other sum due and payable to Landlord under the Lease as a result of such
default. Upon any draw upon the LC by Landlord, Tenant shall, upon demand by
Landlord, restore the LC to its amount prior to such draw. If Tenant shall fails
to restore the LC as aforesaid following a draw, or fails to replace the LC with
an approved LC not less than thirty (30) days prior to the expiration date of
the subject LC, then Landlord shall have the right to draw against the full
amount of the LC and thereafter hold the same as security for Tenant’s
obligations under this Lease for the entire Lease Term. Landlord



--------------------------------------------------------------------------------










shall return the LC to Tenant or the remaining proceeds of the LC, on or before
the date that is ten (10) business days after the expiration of this Lease or
any earlier termination of this Lease and no uncured default of Tenant’s
obligations hereunder are outstanding at such time.
8.    TENANT’S USE OF THE PREMISES
8.1    Permitted Use. Tenant shall use the Premises solely for general office
use and any other use consistent with software development, audio and video
production, and media distribution.
8.2    Tenant shall not use or occupy the Premises in violation of law or the
certificate of occupancy issued for the Building or Project, and shall, upon
notice from Landlord, immediately discontinue any use of the Premises which is
declared by any governmental authority having jurisdiction to be a violation of
law or of occupancy; provided, however, Landlord represents and warrants to
Tenant that the Permitted Uses is permitted by applicable law as of the
Effective Date without the requirement of any special use permit, variance or
similar governmental approval. Tenant, at Tenant’s own cost and expense, shall
comply with all laws, ordinances, regulations, rules and/or any directions of
any governmental agencies or authorities having jurisdiction which shall, by
reason of the nature of Tenant’s use or occupancy of the Premises, impose any
duty upon Tenant or Landlord with respect to the Premises or its use or
occupation. A judgment of any court of competent jurisdiction or the admission
by Tenant in any action or proceeding against Tenant that Tenant has violated
any such laws, ordinances, regulations, rules and/or directions in the use of
the Premises shall be deemed to be a conclusive determination of that fact as
between Landlord and Tenant. Tenant shall not do or permit to be done anything
which will invalidate or increase the cost of any fire, extended coverage or
other insurance policy covering the Building or Project and/or Property located
therein, and shall comply with all rules, orders, regulations, requirements and
recommendations of the Insurance Services Office or any other organization
performing a similar function; provided, however the foregoing shall not apply
to the extent Tenant’s use of the Premises is consistent with the Permitted Use.
Tenant shall promptly upon demand reimburse Landlord for any additional premium
charged for such policy by reason of Tenant’s failure to comply with the
provisions of this Article; provided, however the foregoing shall not apply to
the extent Tenant’s use of the Premises is consistent with the Permitted Use.
Tenant shall not do or permit anything to be done in or about the Premises or
the Project which will in any way obstruct or interfere with the rights of other
tenants or occupants of the Building or Project or injure or annoy them, or use
or allow the Premises to be used for any improper, immoral, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises or the Project. Tenant shall not commit or suffer
to be committed any waste in or upon the Premises or the Project.
9.    SERVICES AND UTILITIES
9.1    Landlord agrees to furnish to the Premises during generally recognized
business days from 7:00 a.m. to 6:00 p.m. Monday through Friday, excluding legal
holidays, and from 7:00 a.m. to 12:00 p.m. on Saturday, and during hours
determined by Landlord in its sole discretion, and subject to the Rules and
Regulations of the Building or Project, electricity for desk top office
equipment, personal computers, office copying equipment, and heating,
ventilation and air conditioning (“HVAC”) as required in Landlord’s judgment for
the comfortable use and occupancy of the Premises. If Tenant desires HVAC at any
other time, Landlord shall use reasonable efforts to furnish such service upon
reasonable notice from Tenant of not less than forty-eight (48) hours in advance
of the requested usage. Tenant shall pay Landlord’s charges (current charge $50
per hour per floor) therefore on demand. Tenant shall have access to the
Building twenty-four (24) hours a day three



--------------------------------------------------------------------------------










hundred and sixty-five (365) days a year during the Term via secured key cards.
Landlord shall also maintain and keep lighted the common stairs, common entries
and restrooms in the Building. Landlord shall not be in default hereunder or be
liable for any damages directly or indirectly resulting from, nor shall the Rent
be abated by reason of (i) the installation, use or interruption of use of any
equipment in connection with the furnishing of any of the foregoing services,
(ii) failure to furnish or delay in furnishing any such services where such
failure or delay is caused by accident or any condition or event beyond the
reasonable control of Landlord, or by the making of necessary repairs or
improvements to the Premises, Building or Project, or (iii) the limitation,
curtailment or rationing of, or restrictions on, use of water, electricity, gas
or any other form of energy serving the Premises, Building or Project. Landlord
shall not be liable under any circumstances for a loss of or injury to property
or business, however occurring, through or in connection with or incidental to
failure to furnish any such services. If Tenant uses heat generating machines or
equipment in the Premises which affect the temperature otherwise maintained by
HVAC system, Landlord reserves the right to install supplementary air
conditioning units in the Premises and the cost thereof, including the cost of
installation, operation and maintenance thereof shall be paid by Tenant to
Landlord upon demand by Landlord. Notwithstanding the foregoing, Tenant shall
have the right to enter into separate contracts for the maintenance and repair
of supplemental HVAC equipment and systems that service the MDF and IDF spaces
with the Landlord’s then current HVAC maintenance company, which as of the
Effective Date, is MacDonald Miller. Tenant shall not connect any apparatus with
electric current except through existing electrical outlets in the Premises.
Tenant shall not consume water in excess of that usually furnished or supplied
for the use of premises as general office space (as determined by Landlord),
without first procuring the written consent of Landlord, which consent shall be
in Landlord’s sole discretion. Landlord will install an electrical current
submeter in the Premises to measure the amount of electric current consumed by
Tenant. The cost of any such electrical meter maintenance and repair shall be
paid for by the Tenant and Tenant agrees to pay to Landlord promptly upon demand
for all such actual electric current consumed as shown by said submeters, at the
rates charged for such services by the local public utility.
9.2    Landlord shall furnish elevator service, lighting replacement for
Building standard lights, restroom supplies, window washing, security and
janitor services in a manner that such services are customarily furnished to
comparable office buildings in the area. The janitorial services to be provided
by Landlord are further described in Exhibit G attached hereto and incorporated
herein by reference.
10.    CONDITION OF THE PREMISES
Tenant shall accept the Premises in its then “AS IS” condition on the
Commencement Date, provided that Landlord, at its sole expense, shall cause the
Premises, including without limitation all Building systems and equipment
(including but not limited to electrical, mechanical, fire protection, heating,
air conditioning, ventilation, water, sewer, lights and light ballasts) and
elevators servicing the Premises and the Building to be in good order and good
operating condition, in compliance with all applicable Legal Requirements
(including, without limitation, the Americans with Disabilities Act), and
completion of all Landlord Improvements, including any punchlist or corrective
work following Substantial Completion. No promise of Landlord to alter, remodel,
repair or improve the Premises, the Building or the Project and no
representation implied, respecting any matter or thing relating to the Premises,
Building, Project or this Lease (including, without limitation, the condition of
the Premises, the Building or the Project) have been made to Tenant by Landlord
or its Broker, other than as may be contained herein (including any exhibits,
schedules or addenda to this Lease) or in a separate writing signed by Landlord.
Notwithstanding any conflicting provision of this Lease,



--------------------------------------------------------------------------------










Landlord represents and warrants to Tenant that as of the Commencement Date (a)
the Common Areas will comply with the Americans with Disabilities Act and any
similar local laws throughout the Term, and (b) the Permitted Use is allowed
under all land use, zoning or similar laws and governmental regulations without
any special use permit, variance or similar governmental approval.
11.    CONSTRUCTION, REPAIRS AND MAINTENANCE
11.1    Landlord’s Obligations.
(a)    Landlord shall maintain in good order, condition, and repair all
components of the Building and all other portions of the Project except for
portions of the Premises that are the responsibility of Tenant pursuant to this
Lease.
(b)    Except as otherwise expressly provided in this Lease, Landlord shall have
no liability to Tenant nor shall Tenant’s obligations under this Lease be
reduced or abated in any manner whatsoever by reason of any inconvenience,
annoyance, interruption or injury to business arising from Landlord’s making any
repairs or changes which Landlord is required or permitted by this Lease or by
any other tenant’s lease or required by law to make in or to any portion of the
Project, Building or the Premises.
11.2    Tenant’s Obligations.
(a)    Tenant at Tenant’s sole expense shall, except for services furnished by
Landlord pursuant to Article 9 hereof, maintain the interior spaces of the
Premises in good order, condition and repair, including the interior surfaces of
the ceilings, walls and floors, all doors, all interior windows, all plumbing,
pipes and fixtures, electrical wiring, switches and fixtures, and special items
and equipment installed by or at the expense of Tenant to the extent the same
are located within the interior of the Premises.
(b)    Tenant shall be responsible for all repairs to the Premises, Building and
Project and the facilities and systems thereof that are damaged as a result of
(ii) the installation, removal, use or operation of Tenant’s Property (as
defined in Article 13) in the Premises, (ii) the moving of Tenant’s Property
into or out of the Building, or (iii) the negligence or willful misconduct of
Tenant, its agents, contractors or employees.
(c)    If Tenant fails to maintain the Premises in good order, conditions and
repair as required herein, Landlord shall give Tenant notice to do such acts as
are reasonably required to so maintain the Premises. If Tenant fails to commence
such work within five (5) business day after receipt of written notice from
Landlord and diligently prosecute such work to completion, then Landlord shall
have the right to do such acts and expend such funds at the expense of Tenant as
are reasonably required to perform such work. Any amount so expended by Landlord
shall be paid by Tenant promptly after demand with interest at the prime
commercial rate then being charged by Bank of America plus 2 percent (2%) per
annum, from the date of such work, but not to exceed the maximum rate then
allowed by law.
(d)    Tenant shall do all acts required to comply with all applicable laws,
ordinances, and rules of any public authority relating to Tenant’s maintenance
obligations as set forth herein.



--------------------------------------------------------------------------------










(e)    Waiver by Tenant. Tenant expressly waives the benefits of any statute now
or hereafter in effect which would otherwise afford the Tenant the right to make
repairs at Landlord’s expense.
(f)    Tenant shall not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry, as
determined by Landlord or Landlord’s structural engineer. The cost of any such
determination made by Landlord’s structural engineer shall be paid for by Tenant
upon demand. Tenant shall not install business machines or mechanical equipment
which causes noise or vibration to such a degree as to be objectionable to
Landlord or other tenants of the Building.
(g)    Tenant shall use reasonable efforts to notify Landlord of any damage to
or defective condition in any part or appurtenance of the Building’s mechanical,
electrical, plumbing, HVAC or other systems serving, located in, or passing
through the Premises that is known to Tenant.
(h)    Upon the expiration or earlier termination of this Lease, Tenant shall
return the Premises to Landlord clean and in the same condition as on the date
Tenant took possession, except for reasonable wear and tear, and for alterations
and improvements Landlord has required that Tenant remove pursuant to Section 12
and Section 18.1. Any damage to the Premises, including any structural damage,
resulting from Tenant’s use or from the removal of Tenant’s fixtures,
furnishings and equipment shall be repaired by Tenant at Tenant’s expense.
12.    ALTERATIONS AND ADDITIONS
12.1    Tenant shall not make any additions, alterations or improvements to the
Premises without obtaining the prior written consent of Landlord. Landlord’s
consent will not be unreasonably withheld. Landlord’s consent may be conditioned
on Tenant’s removing any such additions, alterations or improvements upon the
expiration of the Term and restoring the Premises to the same condition as on
the date Tenant took possession. Notwithstanding the foregoing, Landlord consent
shall not be required in connection with any cosmetic, non-structural additions
and alterations to the Premises (collectively "Cosmetic Alterations") that do
not affect (i) the exterior appearance of the Premises or Building, or (ii) the
Building's electrical, ventilation, plumbing, elevator, mechanical, air
conditioning or other systems; provided that Tenant gives Landlord not less than
five (5) business days prior notice of such Cosmetic Alterations; provided
further that no notice to Landlord shall be required for the hanging of art or
other typical office decorations, the posting of required workplace notices, and
the installation of whiteboards. Tenant shall otherwise comply with all other
terms of this Section 12 in connection with the making of such Cosmetic
Alterations. All work with respect to any addition, alteration or improvement
shall: (i) be done in a good and workmanlike manner, (ii) be diligently
prosecuted to completion, and (iii) be timely paid in accordance with applicable
contracts.
12.2    Tenant shall pay the costs of any work done on the Premises pursuant to
Section 12.1 and shall keep the Premises, Building and Project free and clear of
liens of any kind. Tenant shall indemnify, defend against and keep Landlord free
and harmless from all liability, loss, damage, costs, attorneys’ fees and any
other expense incurred on account of claims by any person performing work or
furnishing materials or supplies for Tenant or any person claiming under Tenant.
12.3    Tenant shall keep Tenant’s leasehold interest, and any additions or
improvements which are or become the property of Landlord under this Lease, free
and clear of all attachment or judgment liens. Before the actual commencement of
any work for which a claim or lien may be filed, Tenant shall give Landlord
notice of the intended commencement date a sufficient time before



--------------------------------------------------------------------------------










that date to enable Landlord to post notices of non-responsibility or any other
notices which Landlord deems necessary for the proper protection of Landlord’s
interest in the Premises, Building or the Project, and Landlord shall have the
right to enter the Premises and post such notices at any reasonable time.
12.4    Unless their removal is required by Landlord as provided in Section 12,
all additions, alterations and improvements made to the Premises shall become
the property of Landlord and be surrendered with the Premises upon the
expiration of the Term; provided, however, Tenant shall have the right to remove
and retain any equipment, machinery and trade fixtures subject to Tenant’s
repair of any damage to the Premises caused by such removal.
13.    TENANT’S PROPERTY AND SPACE PLANNING ALLOWANCE
13.1    All movable partitions, business and trade fixtures, machinery and
equipment, office equipment, communications equipment and office equipment
located in the Premises and acquired by or for the account of Tenant, without
expense to Landlord, and all furniture, furnishings and other articles of
movable personal property owned by Tenant and located in the Premises
(collectively “Tenant’s Property) shall be and shall remain the property of
Tenant and may be removed by Tenant at any time during the Term; provided that
Tenant shall promptly repair any damage to the Premises or to the Building
resulting from such removal.
13.2    Tenant shall comply with all applicable laws and regulations with
respect to all computer, communications and data cables and similar
installations ("Cables") installed by Tenant within the Premises or anywhere in
the Building outside the Premises. At least thirty (30) days prior to the
expiration or sooner termination of this Lease, Landlord may elect by written
notice to tenant to either (i) retain any or all of the Cables, or (ii) require
Tenant, at Tenant's sole cost and expense, to remove any or all of the Cables
and restore the Premises or the Building, as the case may be, to their condition
existing prior to the installation of the Cables. Landlord acknowledges and
agrees that Tenant shall have until the date that is ten (10) business days
after the termination or expiration of this Lease in which to remove such Cables
and restore the Premises or the Building as aforesaid.
13.3    In connection with the Landlord Improvements, Landlord will provide
Tenant with a space planning allowance in an amount up to $0.15 per Rentable
Square Foot of the Premises, which allowance shall be disbursed to Tenant (or
directly to the third-party provider) within five (5) business days after
Landlord’s receipt of reasonable documentation evidencing Tenant’s costs for
space planning within the Premises.
14.    RULES AND REGULATIONS
Tenant, including, without limitation, its officers, partners, members, agents,
employees and independent contractors, shall comply with the rules and
regulations attached hereto as Exhibit D and incorporated herein and with such
reasonable modifications thereof and additions thereto as Landlord may from time
to time make. Landlord shall use commercially reasonable efforts to enforce such
rules and regulations but shall not be responsible for any violation of said
rules and regulations by other tenants or occupants of the Building or Project.
In the event of any conflict between this Lease and such rules and regulations,
the provisions of this Lease shall control.
15.    CERTAIN RIGHTS RESERVED BY LANDLORD



--------------------------------------------------------------------------------










15.1    Landlord reserves the following rights, exercisable without liability to
Tenant for (1) causing an actual or constructive eviction from the Premises, or
(2) disturbing Tenant’s use or possession of the Premises:
(a)    To name the Building and Project and to change the name or street address
of the Building or Project;
(b)    To install and maintain all signs on the exterior and interior of the
Building and Project;
(c)    To have pass keys to the Premises and all doors within the Premises,
excluding Tenant’s vaults and safes, provided, however, Landlord shall be
responsible for, and reimburse, indemnify and hold Tenant harmless from, any
damages or liabilities incurred by Tenant as a result of entry into the Premises
by Landlord, its agents, employees or contractors in connection with the use of
such pass keys;
(d)    At any time during the Term, and on reasonable prior notice to Tenant, to
inspect the Premises, and to show the Premises to any prospective purchaser or
mortgagee of the Project, or to any assignee of any mortgage on the Project, or
to others having an interest in the Project or Landlord, and during the last six
months of the Term, to show the Premises to prospective tenants thereof; and
(e)    To enter the Premises for the purpose of making inspections, repairs,
alterations, additions or improvements to the Premises or the Building
(including, without limitation, checking, calibrating, adjusting or balancing
controls and other parts of the HVAC system), and to take all steps as may be
necessary or desirable for the safety, protection, maintenance or preservation
of the Premises or the Building or Landlord’s interest therein, or as may be
necessary or desirable for the operation or improvement of the Building or in
order to comply with laws, orders or requirements of governmental or other
authority. Landlord agrees to use its best efforts (except in any emergency) to
minimize interference with Tenant’s business in the Premises in the course of
any such entry.
15.2    The Landlord reserves the right in its sole and absolute discretion to
include Phase II in the Project after Phase II is completed, which will result
in changes to the Common Areas and Tenant’s Pro Rata Share with respect to the
Project.
16.    ASSIGNMENT AND SUBLETTING
16.1    No assignment of this Lease or sublease of all or any part of the
Premises shall be permitted, except as provided in this Article 16.
16.2    Tenant shall not, without the prior written consent of Landlord, assign
or hypothecate this Lease or any interest herein or sublet the Premises or any
part thereof, or permit the use of the Premises by any party other than Tenant.
Any of the foregoing acts without such consent shall be void.
16.3    If at any time or from time to time during the Term Tenant desires to
assign this Lease or sublet all or any part of the Premises, Tenant shall give
notice to Landlord setting forth the terms and provisions of the proposed
assignment or sublease, and the identity of the proposed assignee or subtenant.
Tenant shall promptly supply Landlord with such information concerning the
business



--------------------------------------------------------------------------------










background and financial condition of such proposed assignee or subtenant as
Landlord may reasonably request. Landlord shall have the option, exercisable by
notice given to Tenant within twenty (20) days after Tenant’s notice is given,
to terminate the lease with respect to the portion of Premises that are proposed
to be assigned or sublet. If Landlord does not exercise such option, Tenant may
assign the Lease or sublet such space to such proposed assignee or subtenant on
the following further conditions:
(a)    Landlord shall have the right to approve such proposed assignee or
subtenant, which approval shall not be unreasonably withheld, conditioned or
delayed;
(b)    The assignment or sublease shall be on the same material terms set forth
in the notice given to Landlord, which terms shall include all of Tenant’s costs
associated with such assignment or sublease described in Section 16.3(e) below;
(c)    No assignment or sublease shall be valid and no assignee or sublessee
shall take possession of the Premises until an executed counterpart of such
assignment or sublease has been delivered to Landlord;
(d)    No assignee or sublessee shall have a further right to assign or sublet
except on the terms herein contained; and
(e)    Seventy-five percent (75%) of any sums or other economic consideration
received by Tenant as a result of such assignment or subletting, however
denominated under the assignment or sublease, which exceed, in the aggregate,
(i) the total sums which Tenant is obligated to pay Landlord under this Lease
(prorated to reflect obligations allocable to any portion of the Premises
subleased), plus (ii) any real estate brokerage commissions or fees, attorney’s
fees payable in connection with such assignment or subletting, plus (iii) the
costs of any improvements made to the Premises in connection with such
assignment or subletting, plus (iv) the cost or expense of any other concessions
made by Tenant in connection with such assignment or subletting, which shall be
paid to Landlord as additional rent under this Lease within ten (10) business
days after receipt by Tenant, without affecting or reducing any other
obligations of Tenant under this Lease.
16.4    Notwithstanding the provisions of paragraphs 16.3(a) and 16.3(b) above,
Tenant shall have the right to assign this Lease or sublet the Premises or any
portion thereof, without Landlord’s consent and without application of any
recapture or termination option to Landlord, to any business entity which
controls, is controlled by or is under common control with Tenant, or to any
business entity resulting from a merger or consolidation with Tenant, or to any
person or entity which acquires all the assets of Tenant’s business as a going
concern, provided that (i) the assignee or sublessee assumes, in full, the
obligations of Tenant under this Lease, (ii) Tenant remains fully liable under
this Lease, and (ii) the use of the Premises under Article 8 remains unchanged.
Notwithstanding anything to the contrary in this Section 16, Landlord’s consent
shall not be required in connection with the transfer of any stock of Tenant so
long as the stock of Tenant is listed for trading on the American Stock Exchange
or the New York Stock Exchange or authorized for quotation on the NASDAQ
National Market or other nationally recognized stock exchange and the provisions
of Sections 16.2 and 16.3 above shall not apply to such transfers of Tenant’s
stock.
16.5    No subletting or assignment shall release Tenant of Tenant’s obligations
under this Lease or alter the primary liability of Tenant to pay the Rent and to
perform all other obligations to be performed by Tenant hereunder except as may
be expressly provided in any writing signed by Landlord. The acceptance of Rent
by Landlord from any other person shall not be deemed to be a



--------------------------------------------------------------------------------










waiver by Landlord of any provision hereof. Consent to one assignment or
subletting shall not be deemed consent to any subsequent assignment or
subletting. In the event of default by an assignee or subtenant of Tenant or any
successor of Tenant in the performance of any of the terms hereof, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such assignee, subtenant or successor. Landlord may consent to
subsequent assignments of the Lease or sublettings with assignees of Tenant,
without notifying Tenant, or any successor of Tenant, and without obtaining its
or their consent thereto and any such actions shall not relieve Tenant of
liability under this Lease.
16.6    If Tenant assigns the Lease or sublets the Premises or requests the
consent of Landlord to any assignment or subletting, Tenant shall, upon demand,
reimburse Landlord for any attorneys’ fees reasonably incurred by Landlord in
connection with such request.
17.    HOLDING OVER
If after expiration of the Term, Tenant remains in possession of the Premises,
Tenant shall become a tenant from month to month only, upon all the provisions
of this Lease (except as to Term and Base Rent), but the installments of monthly
Base Rent payable by Tenant during such holdover shall be equal to one hundred
fifty percent (150%) of the installments of monthly Base Rent payable by Tenant
at the expiration of the Term. Such Base Rent shall be payable in advance on or
before the first day of each month. If either party desires to terminate such
month to month tenancy, it shall give the other party not less than thirty (30)
days advance written notice of the date of termination.
18.    SURRENDER OF PREMISES
18.1    Tenant shall peaceably surrender the Premises to Landlord on the
Expiration Date, in broom-clean condition and in as good condition as when
Tenant took possession, except for (i) reasonable wear and tear, (ii) loss by
fire or other casualty and (iii) loss by condemnation. Tenant shall, on
Landlord’s request, remove Tenant’s Property on or before the Expiration Date
and promptly repair all damage to the Project, Building or Premises caused by
such removal. Tenant shall also remove those portions of the Landlord
Improvements it agreed to remove prior to approval of the Final Plans.
18.2    If Tenant abandons or surrenders the Premises, or is dispossessed by
process of law or otherwise, any of Tenant’s Property left on the Premises shall
be deemed to be abandoned, and at Landlord’s option, title shall pass to
Landlord under this Lease as by a bill of sale. If Landlord elects to remove all
or any part of such Tenant’s Property, the cost of removal, including repairing
any damage to the Premises or Building caused by such removal shall be paid by
Tenant. On the Expiration Date, Tenant shall surrender all keys to the Premises.
19.    DESTRUCTION OR DAMAGE
19.1    If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises or the Building (collectively a “Casualty”),
Landlord, with reasonable promptness, shall cause a general contractor selected
by Landlord to provide Landlord and Tenant with a written estimate of the amount
of time required using standard working methods to substantially complete the
repair and restoration of the Premises and any Common Areas necessary to provide
access to the Premises (“Completion Estimate”). Landlord shall deliver the
Completion Estimate to Tenant within forty five (45) days after the subject
Casualty. If the Completion Estimate indicates that the Premises or any Common
Areas necessary to provide access to the Premises cannot be made



--------------------------------------------------------------------------------










tenantable within 270 days after the date of the Completion Estimate, then
either party shall have the right to terminate this Lease upon written notice to
the other within 30 days after receipt of the Completion Estimate. In addition,
Landlord, by notice to Tenant within 90 days after the date of the Casualty,
shall have the right to terminate this Lease if: (1)  the Premises have been
materially damaged and there is less than 2 years of the Term remaining on the
date of the Casualty; (2) any mortgagee requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (3) a material uninsured loss to
the Building or Premises occurs.
19.2    If this Lease is not terminated, Landlord shall use commercially
reasonable efforts to promptly and diligently, subject to reasonable delays for
insurance adjustment or other matters beyond Landlord’s reasonable control,
restore the Premises and Common Areas. Such restoration shall be to
substantially the same condition that existed prior to the Casualty, except for
modifications required by law or any other modifications to the Common Areas
deemed desirable by Landlord that do not materially affect the use of the
Premises. Tenant shall have the right to apply any proceeds payable to Tenant
under Tenant’s Insurance in Tenant’s sole discretion. In no event shall Landlord
be required to spend more for the restoration than the proceeds received by
Landlord, whether insurance proceeds or proceeds from Tenant. Landlord shall not
be liable for any inconvenience to Tenant, or injury to Tenant’s business
resulting in any way from the Casualty or the repair thereof. From the date of
the subject Casualty until the date the Project and Premises are restored as
required herein, the Rent shall abate for the portion of the Premises that is
untenantable, as may be reasonably determined by Tenant.
20.    EMINENT DOMAIN
20.1    If the whole of the Project is lawfully taken by condemnation or in any
other manner for any public or quasi-public purpose, this Lease shall terminate
as of the date of such taking, and Rent shall be prorated to such date. If less
than the whole of the Project, Building or Premises is so taken, this Lease
shall be unaffected by such taking, provided that (i) Tenant shall have the
right to terminate this Lease by notice to Landlord given within ninety (90)
days after the date of such taking if twenty percent (20%) or more of the
Premises is taken or the remaining area of the Premises is not practical for
Tenant to continue operation of its business, as may be reasonably determined by
Tenant, and (ii) Landlord shall have the right to terminate this Lease by notice
to Tenant given within ninety (90) days after the date of such taking. If either
Landlord or Tenant so elects to terminate this Lease, the Lease shall terminate
on the thirtieth (30th) day after either such notice. The Rent shall be prorated
to the date of termination. If this Lease continues in force upon such partial
taking, the Base Rent and Tenant’s Pro Rata Share of Additional Rent shall be
equitably adjusted according to the remaining Rentable Area of the Premises and
Project.
20.2    In the event of any taking, partial or whole, all of the proceeds of any
award, judgment or settlement payable by the condemning authority shall be the
exclusive property of Landlord, and Tenant hereby assigns to Landlord all of its
right, title and interest in any award, judgment or settlement from the
condemning authority. Tenant, however, shall have the right, to the extent that
Landlord’s award is not reduced or prejudiced, to claim from the condemning
authority (but not from Landlord) such compensation as may be recoverable by
Tenant in its own right for relocation expenses and damage to Tenant’s personal
property.
20.3    In the event of a partial taking of the Premises which does not result
in a termination of this Lease, Landlord shall restore the remaining portion of
the Premises as nearly as practicable to its condition prior to the condemnation
or taking, but only to the extent of building standard finishes.



--------------------------------------------------------------------------------










Tenant shall be responsible at its sole cost and expense for the repair,
restoration and replacement of any other Tenant Improvements and Tenant’s
Property.
21.    INDEMNIFICATION
21.1    Tenant shall indemnify and hold Landlord harmless against and from
liability and claims of any kind for loss or damage to property of Tenant or any
other person, or for any injury to or death of any person, to the extent arising
out of: (1) Tenant’s use and occupancy of the Premises, or any work, activity or
other things allowed or suffered by Tenant to be done in, on or about the
Premises; (2) any breach or default by Tenant of any of Tenant’s obligations
under this Lease; (3) the use of the Common Areas, and other facilities that are
in the Project by the Tenant’s agents, employees, independent contractors and
invitees, (4) the use of the shower and locker room in the Building and/or the
use of the Exercise Facilities by the Tenant’s employees, or (5) any negligent
or otherwise tortious act or omission of Tenant, its agents, employees, invitees
or independent contractors. Tenant shall at Tenant’s expense, and by counsel
reasonably satisfactory to Landlord, defend Landlord in any action or proceeding
arising from any such claim and shall indemnify Landlord against all costs,
attorneys’ fees, expert witness fees and any other expenses incurred in such
action or proceeding. Notwithstanding any conflicting provision of this Lease,
Tenant shall not have any obligation to indemnify Landlord pursuant to the
foregoing provisions of this Section 21.1 or any other provision of this Lease
to the extent such liability, damage, loss, claim, cost or expense arises from
the negligence or otherwise tortious act or omission of Landlord, its employees,
agents, invitees or contractors.
21.2    Landlord shall indemnify and hold Tenant harmless against and from
liability and claims of any kind for loss or damage to property of Landlord or
any other person, or for any injury to or death of any person, to the extent
arising out of: (1) access, use or occupancy of the Premises by anyone other
than Tenant, Tenant’s invitees, employees, independent contractors or agents;
(2) any breach or default by Landlord of any of Landlord’s obligations under
this Lease; (3) the use of the Common Areas, and other facilities that are in
the Project by anyone other than Tenant, Tenant’s invitees, employees,
independent contractors or agents; or (4) any negligent or otherwise tortious
act or omission of Landlord, its agents, employees or independent contractors.
Landlord shall at Landlord’s expense, and by counsel reasonably satisfactory to
Tenant, defend Tenant in any action or proceeding arising from any such claim
and shall indemnify Tenant against all costs, attorneys’ fees, expert witness
fees and any other expenses incurred in such action or proceeding.
Notwithstanding any conflicting provision of this Lease, Landlord shall not have
any obligation to indemnify Tenant pursuant to the foregoing provisions of this
Section 21.2 or any other provision of this Lease to the extent such liability,
damage, loss, claim, cost or expense arises from the negligence or otherwise
tortious act or omission of Tenant, its employees, invitees, agents, or
contractors.
21.3    When the claim is caused by the joint negligence or willful misconduct
of Tenant and Landlord or Tenant and a third party unrelated to Tenant (except
Tenant’s agents, officers, employees, independent contractors or invitees),
Tenant’s duty to indemnify and defend shall be proportionate to Tenant’s
allocable share of joint negligence or willful misconduct. When the claim is
caused by the joint negligence or willful misconduct of Tenant and Landlord or
Landlord and a third party unrelated to Landlord (except Landlord’s agents,
officers, employees, independent contractors or invitees), Landlord’s duty to
indemnify and defend shall be proportionate to Landlord’s allocable share of
joint negligence or willful misconduct.



--------------------------------------------------------------------------------










21.4    In the absence of comparative or concurrent negligence on the part of
the party claiming indemnity under this Section 21 or its employees, independent
contractors, agents, independent contractors, or invitees, the foregoing
indemnity shall also include reasonable costs, expenses and attorney’s fees
incurred in successfully establishing the right to indemnity. The indemnifying
party shall have the right to assume the defense of any claim subject to this
indemnity with counsel reasonably satisfactory to the indemnified party. The
indemnified party agrees to cooperate fully with the indemnifying party and its
counsel in any matter where the indemnifying party elects to defend, provided
the indemnifying party shall promptly reimburse the indemnified party for
reasonable costs and expenses incurred in connection with its duty to cooperate.
21.5    The duties and obligations of the Tenant and Landlord to defend and
indemnify the other pursuant to this Section 21 shall survive termination or
expiration of this Lease.
22.    INSURANCE
22.1    Commencing as of the Early Delivery Date and continuing until the
expiration of the Term or earlier termination of this Lease, Tenant shall
procure, pay for and maintain in effect:
(a)    Property Insurance covering (i) any alterations, additions or
improvements as may be made by Tenant pursuant to the provisions of Article 12
hereof, and (ii) trade fixtures, merchandise and other personal property from
time to time in, on or about the Premises, providing protection against any
peril included within the classification “Special Form Coverage” including, but
not limited to, insurance against sprinkler damage, vandalism and malicious
mischief. Tenant is responsible for the repair or replacement of any of its
property referenced herein and therefore shall look to the proceeds of such
insurance for the repair or replacement of the property so insured.
(b)    Workers’ Compensation insurance as required by law, and
(c)    Commercial General Liability insurance with respect to the construction
of Article 12 improvements on the Premises, the use, operation or condition of
the Premises and the operation of Tenant in, on or about the Premises, providing
bodily injury and broad form property damage coverage for not less than Three
Million Dollars ($3,000.000.00) combined single limit for bodily injury, death
and property damage liability. Such insurance shall be issued by responsible
insurance companies reasonably acceptable to Landlord and Landlord’s lender and
qualified to do business in the State of Washington, and shall name Landlord,
and at Landlord’s request any mortgagee of Landlord, as an additional insured,
as their respective interests may appear, and shall contain (i) a
cross-liability endorsement, (ii) a provisions that such policy and the coverage
evidenced thereby shall be primary and non-contributing with respect to any
policies carried by Landlord and that any coverage carried by Landlord shall be
excess insurance, and (iii) a waiver by the insurer of any right of subrogation
against Landlord, its agents, officers, employees or invitees, which arises or
might arise by reason of any payment under such policy.
22.2    A certificate of insurance evidencing the existence and amount of the
commercial general liability insurance policy required under Section 22.1 above
shall be delivered to Landlord before the Early Delivery Date, and thereafter
upon renewal, or within thirty (30) days after any demand by Landlord therefore.
Tenant shall have the right to provide such insurance coverage pursuant to
blanket policies obtained by the Tenant, provided such blanket policies
expressly afford coverage to the Premises, Landlord, Landlord’s mortgagee and
Tenant as required by this Lease. Tenant shall provide Landlord notice as soon
as practicable after Tenant becomes aware of any



--------------------------------------------------------------------------------










cancellation or material alteration in coverage with respect to the insurance
required under Section 22.1 above.
22.3    Commencing on the Early Delivery Date and continuing until the
expiration of the Term or earlier termination of this Lease, Landlord shall
procure, pay for and maintain in effect:
(a)    Workers’ Compensation insurance as required by law, and
(b)    Commercial General Liability insurance with respect to the common areas
and facilities of the building, providing bodily injury and broad from property
damage coverage for not less than Three Million Dollars ($3,000.000.00) combined
single limit for bodily injury, death and property damage liability. Such
liability insurance shall be the primary policy as to the common areas and
facilities of the Building, and shall be issued by responsible insurance
companies reasonably acceptable to Tenant and qualified to do business in the
State of Washington, and shall contain (i) a cross-liability endorsement, (ii) a
provisions that such policy and the coverage evidenced thereby shall be primary
and non-contributing with respect to any policies carried by Tenant and that any
coverage carried by Tenant shall be excess insurance, and (iii) a waiver by the
insurer of any right of subrogation against Tenant, its agents, officers,
employees or invitees, which arises or might arise by reason of any payment
under such policy.
22.4    A certificate of insurance evidencing the existence and amount of the
commercial general liability insurance policy required under Section 22.3 above
shall be delivered to Tenant before the date Tenant is first given the right of
possession of the Premises, and thereafter upon renewal, or within thirty (30)
days after any demand by Tenant. Landlord shall provide Tenant notice as soon as
practicable after Landlord becomes aware of any cancellation or material
alteration in coverage with respect to the insurance required under Section 22.3
above.
23.    THIS SECTION INTENTIONALLY OMITTED


24.    SUBORDINATION AND ATTORNMENT
24.1    Upon written request of Landlord, or any first mortgagee or first deed
of trust beneficiary of Landlord, or ground lessor of Landlord, Tenant shall, in
writing, subordinate its rights under this Lease to the lien of any first
mortgage or first deed of trust, or to the interest of any lease in which
Landlord is lessee, and to all advances made or hereafter to be made thereunder.
However, as a condition to signing and delivering any subordination agreement,
Tenant shall have the right to obtain from any lender or lessor of Landlord
requesting such subordination, an agreement in writing and form reasonably
acceptable to Tenant providing that, as long as Tenant is not in default under
this Lease, this Lease shall remain in effect for the full Term. The holder of
any security interest may, upon written notice to Tenant, elect to have this
Lease prior to its security interest regardless of the time of the granting or
recording of such security interest. Promptly after the execution of this Lease,
Landlord shall deliver to Tenant nondisturbance agreements in form reasonably
acceptable to Tenant from the holders of all mortgages, deeds of trust or ground
leases against any portion of the Project, if any.
24.2    In the event of any foreclosure sale, transfer or deed in lieu of
foreclosure under any mortgage or deed of trust encumbering the Premises, or any
part thereof, or in the event of a termination of a ground lease, if any, Tenant
shall, if so requested, attorn to the purchaser, grantee or



--------------------------------------------------------------------------------










ground lessor (collectively, “Successor”) and recognize such Successor as the
Landlord under this Lease; provided, however, that Tenant’s obligation to so
attorn to any Successor is expressly conditioned upon Tenant’s prior receipt
from such Successor of a nondisturbance agreement whereby the Successor agrees
that so long as Tenant pays the rent due and performs all other obligations
under this Lease, Tenant’s occupancy of the Premises shall not be disturbed.
25.    TENANT ESTOPPEL CERTIFICATES
Within fifteen (15) days after written request from Landlord, Tenant shall
execute and deliver to Landlord or Landlord’s designee, a written statement
certifying (a) that this Lease is unmodified and in full force and effect, or is
in full force and effect as modified and stating the modifications; (b) the
amount of Base Rent and the date to which Rent has been paid in advance; (c) the
amount of any security deposited with Landlord; and (d) that Landlord is not in
default hereunder, or if Landlord is claimed to be in default, stating the
nature of any claimed default. Any such statement may be relied upon by a
purchaser, assignee or lender. Tenant’s failure to execute and deliver such
statement within the time required shall at Landlord’s election be a default
under this Lease and shall also be conclusive upon Tenant that: (1) this Lease
is in full force and effect and has not been modified except as represented by
Landlord; (2) there are not incurred defaults in Landlord’s performance and that
Tenant has no right of offset, counter-claim or deduction against Rent; and (3)
not more than one month’s Rent has been paid in advance.
26.    TRANSFER OF LANDLORD’S INTEREST
In the event of any sale or transfer by Landlord of the Premises, Building or
Project, and assignment of this Lease by Landlord, Landlord shall be and is
hereby entirely freed and relieved of any and all liability and obligations
contained in or derived from this Lease arising out of any act, occurrence or
omission relating to the Premises, Building, Project or Lease occurring after
the consummation of such sale or transfer, providing the purchaser shall
expressly assume all of the covenants and obligations of Landlord under this
Lease. If any security deposit or prepaid Rent has been paid by Tenant, Landlord
may transfer the security deposit or prepaid Rent to Landlord’s successor and
upon such transfer, Landlord shall be relieved of any and all further liability
with respect thereto.
27.    DEFAULT
27.1    Tenant’s Default. The occurrence of any one or more of the following
events shall constitute a default and breach of this Lease by Tenant:
(a)    If Tenant abandons or vacates the Premises for thirty (30) consecutive
days or longer and fails to pay Rent; or
(b)    If Tenant fails to pay any Rent or any other charges required to be paid
by Tenant under this Lease and such failure continues for ten (10) days after
Landlord delivers written demand to Tenant for such unpaid amounts; or
(c)    If Tenant fails to perform any covenant, condition or agreement of Tenant
contained in this Lease within thirty (30) days after receipt of written notice
from Landlord specifying such default, or if such default cannot reasonably be
cured within thirty (30) days, if Tenant fails to commence to cure and
diligently pursue such cure within that thirty (30) day period; or



--------------------------------------------------------------------------------










(d)    If a writ of attachment or execution is levied on this Lease or any of
Tenant’s Property that would have a material adverse effect on Tenant’s ability
to perform its obligations hereunder; or
(e)    If Tenant makes a general assignment for the benefit of creditors, or
provides for an arrangement, composition, extension or adjustment with its
creditors; or
(f)    If Tenant files a voluntary petition for relief or if a petition against
Tenant in a proceeding under the federal bankruptcy laws or other insolvency
laws is filed and not withdrawn or dismissed within forty-five (45) days
thereafter, or if under the provisions of any law providing for reorganization
or winding up of corporations, any court of competent jurisdiction assumes
jurisdiction, custody or control of Tenant or any substantial part of its
property and such jurisdiction, custody or control remains in force
unrelinquished, unstayed or unterminated for a period of forty-five (45) days;
or
(g)    If in any proceeding or action in which Tenant is a party, a trustee,
receiver, agent or custodian is appointed to take charge of the Premises or
Tenant’s Property (or has the authority to do so) for the purpose of enforcing a
lien against the Premises or Tenant’s Property.
27.2    Remedies.
(a)    In the event of Tenant’s default hereunder, then in addition to any other
rights or remedies Landlord may have under any law, Landlord shall have the
right, at Landlord’s option, without further notice or demand of any kind to do
the following:
(1)    Terminate this Lease and Tenant’s right to possession of the Premises and
re-enter the Premises and take possession thereof, and Tenant shall have no
further claim to the Premises or under this Lease; or
(2)    Continue this Lease in effect, re-enter and occupy the Premises for the
account of Tenant, and collect any unpaid Rent or other charges which have or
thereafter become due and payable; or
(3)    Re-enter the Premises under the provisions of subparagraph 27.2(a)(2),
and thereafter elect to terminate this Lease and Tenant’s right to possession of
the Premises.
(b)    If Landlord re-enters the Premises under the provisions of subparagraphs
27.2(a)(2) or 27.2(a)(3) above, Landlord shall not be deemed to have terminated
this Lease or the obligation of Tenant to pay any Rent or other charges
thereafter accruing, unless Landlord notifies Tenant in writing of Landlord’s
election to terminate this Lease. In the event of any reentry or retaking of
possession by Landlord, Landlord shall have the right, but not the obligation,
to remove all or any part of Tenant’s Property in the Premises and to place such
property in storage at a public warehouse at the expense and risk of Tenant. If
Landlord elects to relet the Premises for the account of Tenant, the rent
received by Landlord from such reletting shall be applied as follows: first, to
the payment of any indebtedness other than Rent due hereunder from Tenant to
Landlord; second, to the payment of any costs of such reletting; third, to the
payment of the cost of any alterations or repairs to the Premises; fourth, to
the payment of Rent due and unpaid hereunder; and the balance, if any, shall be
held by Landlord and applied in payment of future Rent as it becomes due. If
that portion of rent received from the reletting which is applied against the
Rent due hereunder is less than the amount of the Rent due, Tenant shall pay the
deficiency to Landlord promptly upon demand by



--------------------------------------------------------------------------------










Landlord. Such deficiency shall be calculated and paid monthly. Tenant shall
also pay to Landlord, as soon as determined, any costs and expenses incurred by
Landlord in connection with such reletting or in making alterations and repairs
to the Premises, which are not covered by the rent received from the reletting.
(c)    Should Landlord elect to terminate this Lease under the provisions of
subparagraph 27.2(a)(1)or 27.2(a)(3) above, Landlord may recover as damages from
Tenant the following:
(1)    Past Rent. The worth at the time of the award of any unpaid Rent which
had been earned at the time of termination; plus
(2)    Rent Prior to Award. The worth at the time of award of the amount by
which the unpaid Rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus
(3)    Rent After Award. The worth at the time of the award of the amount by
which the unpaid Rent for the balance of the Term after the time of award
exceeds the amount of the rental loss that Tenant proves could be reasonably
avoided; plus
(4)    Proximately Caused Damages. Any other amount necessary to compensate
Landlord for all detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including, but not limited to, any costs or expenses
(including attorneys’ fees), incurred by Landlord in (a) retaking possession of
the Premises, (b) maintaining the Premises after Tenant’s default, (c) preparing
the Premises for reletting to a new tenant, including any repairs or
alterations, and (d) reletting the Premises, including broker’s commissions.
(d)    “The worth at the time of the award” as used in subparagraphs 27.2(c)(1)
through 27.2(c)(3) above, is to be computed by allowing interest at the rate of
ten percent (10%) per annum. “The worth at the time of the award” as used in
subparagraph 3 above, is to be computed by discounting the amount at the rate of
ten percent (10%) per annum.
(e)    The waiver by Landlord of any breach of any term, covenant or condition
of this Lease shall not be deemed a waiver of such term, covenant or condition
or of any subsequent breach of the same or any other term, covenant or
condition. Acceptance of Rent by Landlord subsequent to any breach hereof shall
not be deemed a waiver of any preceding breach other than the failure to pay the
particular Rent so accepted, regardless of Landlord’s knowledge of any breach at
the time of such acceptance of Rent. Landlord shall not be deemed to have waived
any term, covenant or condition unless Landlord gives Tenant written notice of
such waiver.
27.3    Landlord’s Default. If Landlord fails to perform any covenant, condition
or agreement contained in this Lease within thirty (30) days after receipt of
written notice from Tenant specifying such default, or if such default cannot
reasonably be cured within thirty (30) days, if Landlord fails to commence to
cure and diligently pursue such cure within that thirty (30) day period, then
Landlord shall be liable to Tenant for any damages sustained by Tenant as a
result of Landlord’s breach; provided, however, it is expressly understood and
agreed that if Tenant obtains a money judgment against Landlord resulting from
any default or other claim arising under this Lease, that judgment shall be
satisfied only out of the rents, issues, profits, and other income actually
received on account of Landlord’s right, title and interest in the Premises,
Building or Project, and



--------------------------------------------------------------------------------










no other real, personal or mixed property of Landlord (or of any of the partners
which comprise Landlord, if any) wherever situated, shall be subject to levy to
satisfy such judgment. If, after notice to Landlord of default, Landlord (or any
first mortgagee or first deed of trust beneficiary of Landlord) fails to timely
cure the default as provided herein, then Tenant shall have the right to cure
that default at Landlord’s expense. Except in the event of a material breach of
Landlord’s obligations under this Lease, Tenant shall not have the right to
terminate this Lease or to withhold, reduce or offset any amount against any
payments of Rent or any other charges due and payable under this Lease.
28.    BROKERAGE FEES
Tenant warrants and represents that it has not dealt with any real estate broker
or agent in connection with this Lease or its negotiation except Chris Moe & Stu
Ford of Kidder Mathews. Tenant shall indemnify and hold Landlord harmless from
any cost, expense or liability (including costs of suit and reasonable
attorneys’ fees) for any compensation, commission or fees claimed by any other
real estate broker or agent in connection with this Lease or its negotiation by
reason of any act of Tenant. The Landlord shall pay all leasing commissions due
to Kidder Mathews and CBRE, Inc. as a result of this Lease.
29.    NOTICES
All notices, approvals and demands permitted or required to be given under this
Lease shall be in writing and deemed duly served or given if personally
delivered or sent by certified or registered U.S. mail, postage prepaid, and
addressed as follows: (a) if to Landlord, to Landlord’s Mailing Address and to
the Project manager, and (b) if to Tenant, to Tenant’s Mailing Address; provided
however, notices to Tenant shall be deemed duly served or given if delivered or
mailed to Tenant at the Premises. Landlord and Tenant may from time to time by
notice to the other designate another place for receipt of future notices.
30.    GOVERNMENT ENERGY OR UTILITY CONTROLS
In the event of imposition of federal, state or local government controls,
rules, regulations, or restrictions on the use or consumption of energy or other
utilities during the Term, both Landlord and Tenant shall be bound thereby. In
the event of a difference in interpretation by Landlord and Tenant of any such
controls, the interpretation of Landlord shall prevail, and Landlord shall have
the right to enforce compliance therewith, including the right of entry into the
Premises to effect compliance.
31.    QUIET ENJOYMENT
Tenant, upon paying the Rent and performing all of its obligations under this
Lease, shall peaceably and quietly enjoy the Premises, subject to the terms of
this Lease and to any mortgage, lease, or other agreement to which this Lease
may be subordinate.
32.    OBSERVANCE OF LAW
32.1    Tenants shall not use the Premises or permit anything to be done in or
about the Premises which will in any way conflict with any law, statute,
ordinance or governmental rule or regulation now in force or which may hereafter
be enacted or promulgated. Tenant shall, at its sole cost and expense, promptly
comply with all laws, statutes, ordinances and governmental rules,



--------------------------------------------------------------------------------










regulations or requirements now in force or which may hereafter be in force, and
with the requirements of any board of fire insurance underwriters or other
similar bodies now or hereafter constituted, relating to, or affecting the
condition, use or occupancy of the Premises, excluding structural changes not
related to or affected by Tenant’s improvements or acts. The judgment of any
court of competent jurisdiction or the admission of Tenant in any action against
Tenant, whether Landlord is a party thereto or not, that Tenant has violated any
law, ordinance or governmental rule, regulation or requirement, shall be
conclusive of that fact as between Landlord and Tenant.
32.2    Tenant covenants and agrees, at its sole cost and expense, to comply
with all present and future laws, orders, and regulations of all state, federal,
municipal, and local governments, departments, commissions, and boards regarding
the collection, sorting, separation, and recycling of waste products, garbage,
refuse, and trash. Tenant shall sort and separate such waste products, garbage,
refuse, and trash into such categories as provided by law. Each separately
sorted category of waste products, garbage, refuse, and trash shall be placed in
separate receptacles reasonably approved by Landlord. Such separate receptacles
may, at Landlord’s option, be removed from the demised Premises in accordance
with a collection schedule prescribed by law.
32.3    Tenant shall pay all costs, expenses, fines, penalties, or damages that
may be imposed on Landlord or Tenant by reason of Tenant’s failure to comply
with the provisions of applicable laws, orders, and regulations of all state,
federal, municipal, and local governments with respect to recycling of waste
products.
33.    FORCE MAJEURE
Any prevention, delay or stoppage of work to be performed by Landlord or Tenant
which is due to strikes, labor disputes, inability to obtain labor, materials,
equipment or reasonable substitutes therefore, acts of God, governmental
restrictions or regulations or controls, judicial order, enemy or hostile
government actions, civil commotion, fire or other casualty or other causes
beyond the reasonable control of the party obligated to perform hereunder, shall
excuse performance of the work by that party for a period equal to the duration
of that prevention, delay or stoppage. Nothing in this Article 34 shall excuse
or delay Tenant’s obligation to pay Rent or other charges under this Lease. The
provisions of this Section 33 shall not apply to any delays in the delivery of
possession of the Premises to Tenant or any delay in the Commencement Date.
34.    CURING TENANT’S DEFAULTS
If Tenant defaults in the performance of any of its obligations under this Lease
and fails to cure the same within any applicable cure period, Landlord may (but
shall not be obligated to) without waiving such default, perform the same for
the account at the expense of Tenant. Tenant shall pay Landlord all reasonable
costs of such performance promptly upon receipt of a bill therefore.
35.    SIGNAGE
Landlord shall provide Building standard elevator lobby signage at Landlord’s
sole cost. Tenant may install two (2) exterior or façade signs (the “Signs”) at
Tenant’s sole expense. The design and location of the Signs are subject to
Landlord’s prior approval, which shall not be unreasonably withheld provided the
Signs are consistent with Exhibit H attached hereto and incorporated herein. One
Sign may be located on the north façade in between the fifth and sixth floors of
the Building, and the other Sign may be located on the east façade in between
the second



--------------------------------------------------------------------------------










and third floors of the Building, or such other locations mutually agreed upon
by Landlord and Tenant. The Signs must be in compliance with all applicable
laws, covenants, codes and restrictions. Tenant shall not affix, paint, erect or
inscribe any sign, projection, awning, signal or advertisement of any kind to
any part of the Premises, Building or Project, including without limitation, the
inside or outside of windows or doors, without the written consent of Landlord.
Landlord shall have the right to remove any signs or other matter, installed
without Landlord’s permission, without being liable to Tenant by reason of such
removal, and to charge the cost of removal to Tenant as additional rent
hereunder, payable within ten (10) days of written demand by Landlord. Landlord
hereby reserves the exclusive right to use for any purpose whatsoever the roof
and exterior of the walls of the Premises or the Building, except Landlord shall
permit Tenant to install and operate three (3) satellite dishes each with a
maximum size of three (3) meters in diameter on the roof of the Building in a
location to be mutually agreed upon by Landlord and Tenant (the “Satellite
Dishes”). Landlord reserves the right to temporarily remove Tenant’s sign during
any period when Landlord repairs, restores, constructs or renovates the
Premises, Building or Project. Landlord shall have the right to prohibit any
advertising by Tenant that, in Landlord’s reasonable opinion, tends to impair
the reputation of the Building as a Class A mixed use building. Upon the
expiration or sooner termination of this Lease, Tenant at Landlord’s request
shall remove the Satellite Dishes, all signs, advertising matters or decorations
at its sole cost and expense and repair any resulting damage to the Building or
Premises. Landlord agrees that so long as Tenant is not in default under its
obligations hereunder, which default has not been cured as of the date of the
signage of any other tenant of the Building is affixed, erected or inscribed on
the Building, and is leasing fifty percent (50%) or more of the Rentable Square
Feet of the Building, Landlord will not allow any other tenant in the Building
to affix, erect or inscribe any sign that is of equal or greater size than the
largest sign Tenant has on the Building.
36.    HAZARDOUS WASTE
36.1    Tenant shall not transport, use, store, maintain, generate, manufacture,
handle, dispose, release, or discharge any “Hazardous Material” (as defined
below) upon or about the Property, or permit Tenant’s employees, agents,
independent contractors and other occupants of the Premises to engage in such
activities upon or about the Property except in compliance with applicable law.
However, the foregoing provisions shall not prohibit the transportation to and
from, and use, storage, maintenance and handling within, the Premises of
substances customarily used in offices (or such other business or activity
expressly permitted to be undertaken in the Premises: (a) such substances shall
be used and maintained only in such quantities as are reasonably necessary for
such permitted use of the Premises, in accordance with applicable law, (b) such
substances shall not be disposed of, released or discharged on the Property
except in compliance with all applicable laws, (c) if any applicable law
requires that any such substances be disposed of separately from ordinary trash,
Tenant shall make arrangements at Tenant’s expense for such disposal, and (d)
any remaining such substances shall be removed from the Property upon expiration
or earlier termination of this Lease to the extent required by applicable law.
Tenant shall promptly notify Landlord of: (i) any enforcement, cleanup or other
regulatory action taken or threatened by any governmental or regulatory
authority with respect to the presence of any Hazardous Material on the Premises
or the migration thereof from or to other property, (ii) any demand or claims
made or threatened by any party against Tenant or the Premises relating to any
loss or injury resulting from the release of any Hazardous Material, (iii) any
release, discharge or disposal or transportation of any Hazardous Material on or
from the Premises in violation of applicable law, and (iv) any matters where
Tenant is required by law to give a notice to any governmental or regulatory
authority respecting any Hazardous Material on the Premises. Landlord shall have
the right (but not the obligation) to join



--------------------------------------------------------------------------------










and participate as a party in legal proceedings or actions affecting the
Premises initiated in connection with any environmental, health or safety law.
At such times as Landlord may reasonably request, Tenant shall provide Landlord
with a written list identifying any Hazardous Material then used, stored, or
maintained upon the Premises, the use and approximate quantity of each such
material, a copy of any material safety data sheet (“MSDS”) issued by the
manufacturer therefore, written information concerning the removal,
transportation and disposal of the same, and such other information as Landlord
may reasonably require or as may be required by law. The term “Hazardous
Material” for purposed hereof shall mean any chemical, substance, material or
waste or component thereof as defined by any federal, state or local governing
body having jurisdiction over the Property, or which would trigger any employee
or community “right-to-know” requirements adopted by any such body, or for which
any such body has adopted any requirements for the preparation or distribution
of an MSDS.
36.2    If any Hazardous Material is released, discharged or disposed of by
Tenant or any other occupant of the Premises, or their employees, agents or
independent contractors, on or about the Property in violation of applicable
law, Tenant shall immediately, properly and in compliance with applicable laws
clean up and remove the Hazardous Material from the Property and any other
affected property and clean or replace any affected personal property (whether
or not owned by Landlord), at Tenant’s expense. Such clean up and removal work
shall be subject to Landlord’s prior written approval (except in emergencies),
and shall include, without limitation, any testing, investigation, and the
preparation and implementation of any remedial action plan required by any
governmental body having jurisdiction or reasonably required by Landlord. If
Tenant shall fail to comply with the provisions of this Article within five (5)
days after written notice by Landlord, or such shorter time as may be required
by law or in order to minimize any hazard to Persons or property, Landlord may
(but shall not be obligated to) arrange for such compliance directly or as
Tenant’s agent through contractors or other parties selected by Landlord, at
Tenant’s expense (without limiting Landlord’s other remedies under this Lease or
applicable law). If any Hazardous Material is released, discharged or disposed
of on or about the Property and such release, discharge or disposal is not
caused by Tenant or other occupant of the Premises, or their employees, agents
or independent contractors, such release, discharge or disposal shall be deemed
casualty damage under Article 19 to the extent that the Premises or common areas
serving the Premises are affected thereby; in such case, Landlord and Tenant
shall have the obligations and rights respecting such casualty damage provided
under Article 19.
37.    EMPLOYER INFORMATION FORM -- IMMIGRANT INVESTOR PROGRAM.
Tenant understands construction of the Building was funded through investments
made by “Alien Entrepreneurs” pursuant to 8 C.F.R. § 204.6. This is a federal
program that brings capital into employment generating enterprises by
encouraging immigrant investment in certain “Regional Centers” or “Enterprise
Zones.” A condition of the program is to substantiate new employment created
directly or indirectly from the Alien Entrepreneurs’ investment. New employment
refers to newly created jobs as opposed to jobs transferred from a different
location. Periodically, U.S. Citizenship and Immigration Services will request
proof of new employment creation. Tenant hereby agrees to cooperate with
Landlord to substantiate its employment creation, in particular upon five days
written notice, to provide State of Washington Labor and Industries reports,
Social Security payment records, Federal Unemployment Tax returns, payroll
ledgers or similar official documentation substantiating Tenant’s employee
count, and execution of an Affidavit in the form attached hereto as Exhibit F.
Tenant does not make any representation or warranty that any



--------------------------------------------------------------------------------










employment will be generated as a result of Tenant entering into this Lease and
disclaims any such representation or warranty expressed or implied in this
Lease.
38.    OPTION TO TERMINATE.
Tenant shall have the option to terminate the Lease effective as of the last day
of the eighty-fourth (84th) calendar month of the Lease Term, provided that (a)
Tenant delivers written notice of such termination no sooner than the first day
of the sixty-sixth calendar (66th) month of the Lease Term and no later than the
last day of the seventy-second (72nd) calendar month of the Lease Term, (b)
reimburses Landlord an amount equal to 4/11th of the sum of the Construction
Costs (as defined in Exhibit E), and the leasing commission paid to the brokers
pursuant to Section 28 above, and (c) paying Landlord a termination fee equal to
the Base Rent payable under this Lease for months 86 through 89 of the Term. For
purposes of illustration, the lease commission payable pursuant to Section 28
above is estimated to be $1,349,365 and the Construction Costs is estimated to
be approximately $6,597,052. Assuming the foregoing and Tenant elects to
terminate this Lease in year seven, Tenant has not exercised any option to
expand the Premises, the amounts payable to Landlord in connection with the
termination of the Lease pursuant to this Section 38 shall be (x) 4/11th of the
sum of the Construction Costs and the lease commission, and (y) a lease
termination fee of $942,436.00, which is equal to the Base Rent payable for
months 86 through 89.
39.    OPTION TO RENEW.
39.1    Provided Tenant is not in default under this Lease as of the date of
exercise, Tenant shall have the right to extend this Lease for Two (2) Five (5)
year extension terms (the “Option Term(s)”) on the same terms and conditions set
forth herein except that the Base Rent for the first year of the Option Term
shall be equal to One Hundred Percent (100%) of the Fair Market Value (defined
below). Base Rent shall subsequently increase by Three Percent (3%) on the
beginning on the first day of the second, third, fourth and fifth year of the
Option Terms. In order to exercise it extension of the Lease, Tenant must
deliver written notice of such extension to Landlord not less than Three Hundred
and Sixty Five (365) days prior to the expiration date of the Term then in
effect (“Notice to Exercise Option”).
39.2    “Fair Market Value” means the prevailing market rate for comparable
Class A office space in the SoDo, International District, South Seattle CBD, and
Pioneer Square markets, taking into account the size of the space and the length
of the term of the Lease with respect to such space, free rent, tenant
improvement allowances, broker commissions and any other landlord concessions to
tenants.
39.3    Determination of Fair Market Value.
(a)    Landlord shall notify Tenant of its determination of the Fair Market
Value within ten (10) business days of receipt of Tenant’s Notice to Exercise
Option. If Tenant disagrees with Landlord’s determination of the Fair Market
Value, Landlord and Tenant shall confer for a period of thirty (30) days in an
attempt to agree on the Fair Market Value.
(b)    In the event Landlord and Tenant fail to reach an agreement on the Fair
Market Value within such thirty (30) day period, then the Fair Market Value of
Base Rent for the Option Term(s) shall be determined as follows:



--------------------------------------------------------------------------------










(1)    Within five (5) days after the expiration of the thirty (30) day period
described above, Landlord and Tenant shall mutually agree upon an MAI appraiser
with at least ten (10) years experience in the market in which the Premises is
located. If the parties are unable to agree upon the appraiser, the appraiser
shall be appointed by the American Arbitration Association’s offices located in
Seattle, Washington.
(2)    Within twenty (20) days after selection of the appraiser, each party
shall submit its final proposed Fair Market Value to the appraiser. Within
thirty (30) days after its appointment, the appraiser shall determine which of
the proposals submitted by the parties shall be the Fair Market Value, and that
choice by the arbitrator shall be binding upon Landlord and Tenant.
(3)    If the Fair Market Value has not been determined on or before the
commencement of the Option Term, Tenant shall pay Monthly Base Rent at the rate
Tenant is paying for the Premises based on the prior month, and Tenant and
Landlord shall make any necessary adjusting payments when the Fair Market Value
is determined. The parties shall share the cost of the appraiser equally.
40.    RIGHT TO LEASE THIRD FLOOR
For the first nine (9) months of the Term, Landlord shall not lease any portion
of the third floor of the Building (the “Expansion Space”) to any party other
than Tenant. Tenant shall have the right to lease all (and only all) of the
third floor of the Building (the “Expansion Space”) during the first five (5)
years of the Term (the “Option Period”) not leased by a tenant and subject to
the rights of any tenants of the Expansion Space. Tenant may exercise its right
to lease the Expansion Space by delivering written notice to Landlord at any
time during the Option Period (“Expansion Notice”). If Tenant delivers the
Expansion Notice on or before the second anniversary of the Commencement Date,
the material business terms for the Expansion Space shall be the same as set
forth for the initial Premises (i.e. Base Rent, parking allocation, Additional
Rent, tenant improvement allowance, free rent and broker commissions) and
pro-rated as applicable for the remainder of the Term and the size of the
Expansion Space. If the Expansion Notice is delivered after the second
anniversary of the Commencement Date, the parties will negotiate the business
terms for leasing of the Expansion Space. If the parties are not able to agree
upon the business terms for leasing of the Expansion Space within thirty (30)
days after Landlord’s receipt of the Expansion Notice, the business terms shall
be determined in accordance with arbitration described in Section 39.3 above.
The appraiser shall determine which of the proposals of the parties best
reflects Fair Market Value for the Expansion Space. Within ten (10) days after
the determination of the business terms for leasing of the Expansion Space,
Landlord and Tenant shall execute an amendment to this Lease to include the
Expansion Space. Tenant’s architect shall prepare any necessary construction
documents. Provided Tenant provides Landlord with such approved construction
documents within thirty (30) days following delivery of the Expansion Notice,
and the scope of construction for such construction documents is the same or
less than the scope for the Landlord Improvements for the Premises, then
Landlord shall complete the improvements to the Expansion Space within ninety
(90) days after receipt of such construction documents and the commencement date
for the leasing of the Expansion Space shall be the date of substantial
completion of such improvements. If Tenant fails to provide the construction
documents within thirty (30) days following delivery of the Expansion Notice,
then the commencement date for the leasing of the Expansion Space shall be one
hundred twenty days (120) following delivery of the Expansion Notice. Tenant
shall not be entitled to exercise its option if Tenant is in default under the
Lease at the time Tenant delivers any Expansion Notice.



--------------------------------------------------------------------------------










Following the ninth month of the Option Period, Landlord may lease any portion
of the Expansion Space to a third party during the Option Period subject to
Tenant’s rights in this Section 40 and its rights in Section 41.
41.    RIGHT OF FIRST REFUSAL FOR THIRD FLOOR.
41.1    General Grant of Right of First Refusal. In addition to the expansion
rights provided in Section 40 above, Tenant shall have a right of first refusal
(“ROFR”) with respect to the Expansion Space during the first two (2) years of
the Term (the “ROFR Period”). Provided, however, Tenant shall have no ROFR if
Tenant is in default under the Lease, which default has not been cured, at the
time Tenant delivers the Tenant Notice.
41.2    In the event Landlord receives a signed, bona fide offer from an
unaffiliated third party to lease all or a portion of the Expansion Space during
the ROFR Period, Landlord shall deliver written notice to Tenant describing the
material business terms of such offer (“ROFR Notice”). If the ROFR Notice is for
fifty percent (50%) or more of the area of the Expansion Space, Tenant, if it
elects to exercise its ROFR, must lease the entire Expansion Space. If the ROFR
Notice is for less than fifty percent (50%) of the of the area of the Expansion
Space, Tenant, if it elects to exercise its ROFR, may lease the entire Expansion
Space or the portion of the Expansion Space described in the ROFR Notice. Tenant
shall have ten (10) business days after its receipt of the ROFR Notice in which
to deliver to Landlord written notification of Tenant’s intent to exercise its
ROFR (“Tenant’s Notice”). If Tenant timely delivers the Tenant Notice to
Landlord, the material business terms for the Expansion Space shall be the same
as set forth for the initial Premises (i.e. Base Rent, parking allocation,
Additional Rent, tenant improvement allowance, free rent and broker commissions)
and pro-rated as applicable for the remainder of the Term and the size of the
Expansion Space to be leased. Tenant’s architect shall prepare any necessary
construction documents. Provided Tenant provides Landlord with such approved
construction documents within thirty (30) days following delivery of Tenant’s
Notice, and the scope of construction for such construction documents is the
same or less than the scope for the Landlord Improvements for the Premises, then
Landlord shall complete the improvements to the Expansion Space within ninety
(90) days after receipt of such construction documents and the commencement date
for the leasing of the Expansion Space shall be the date of substantial
completion of such improvements. If Tenant fails to provide the construction
documents within thirty (30) days following delivery of the Tenant’s Notice,
then the commencement date for the leasing of the Expansion Space shall be one
hundred twenty days (120) following delivery of Tenant’s Notice. Tenant shall
not be entitled to exercise its ROFR if Tenant is in default under the Lease at
the time Tenant delivers its Tenant’s Notice. If Tenant does not exercise its
ROFR, Landlord shall be free to lease the Expansion Space described in the ROFR
to such third party.
42.    PARKING AND KING STREET SHUTTLE. Tenant and/or its employees shall have
the right, but not the obligation, to lease from Landlord up to 154 parking
permits (the “Parking Permits”) in the parking garage of the Building. Tenant
will have access to up to Fifty-one (51) Parking Permits 24 hours per day, 7
days a week (the “Seven Day Spaces”). Tenant will have access to One Hundred and
Three (103) Parking Permits 24 hours per day, Monday through Friday (the “Five
Day Spaces”). For the first year of the Lease Term, the monthly parking rate for
the Seven Day Spaces and the Five Day Spaces shall be $155 and $150 (plus tax),
respectively. Landlord shall charge its normal and customary monthly parking
rates thereafter which shall not exceed the fair market rates charged by
comparable properties in the area of Seattle commonly known as “SoDo,” the
International District, Pioneer Square, and South Seattle CBD.” Landlord’s
parking management



--------------------------------------------------------------------------------










company shall invoice and collect rent from Tenant for the Parking Permits.
Notwithstanding the foregoing, (i) Landlord may rent any vacant Five Day Space
on an hourly basis for event parking for events at any of the nearby stadiums,
and (ii) following the fifth month after the Commencement Date, Landlord may
rent any Parking Permit not used by Tenant in the prior month. If Tenant does
not use a Parking Permit, Tenant shall have the right to reacquire use of such
Parking Permit as of the first day of the calendar month following the date that
is ninety (90) days after Tenant’s delivery of written notice to Landlord
requesting use of such Parking Permit.
In the event Tenant determines in good faith that its employees would use a
shuttle service between the Premises and the King Street Station, Landlord shall
provide such shuttle service Monday through Friday from 7:30 to 9:30 a.m. and
from 3:30 to 6:30 p.m. with shuttles leaving the Building periodically on an as
needed basis.
43.    MISCELLANEOUS.
43.1    Accord and Satisfaction; Allocation of Payments. No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent provided for in this Lease
shall be deemed to be other than on account of the earliest due Rent, nor shall
any endorsement or statement on any check or letter accompanying any check or
payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
provision contained in the addendum shall control, unless otherwise provided in
the addendum balance of the Rent or pursue any other remedy provided for in this
Lease. In connection with the foregoing, Landlord shall have the absolute right
in its sole discretion to apply any payment received from Tenant to any account
or other payment of Tenant then not current and due or delinquent.
43.2    Addenda. If any provision contained in an addendum to this Lease is
inconsistent with any other provision herein, the provision contained in the
addendum shall control, unless otherwise provided in the addendum.
43.3    Attorneys’ Fees. If any action or proceeding is brought by either party
against the other pertaining to or arising out of this Lease, the finally
prevailing party shall be entitled to recover all costs and expenses, including
reasonable attorneys’ fees, incurred on account of such action or proceeding.
43.4    Captions, Articles and Section Numbers. The captions appearing within
the body of this Lease have been inserted as a matter of convenience and for
reference only and in no way define, limit or enlarge the scope or meaning of
this Lease. All references to Article and Section numbers refer to Articles and
Sections in this Lease.
43.5    Changes Requested by Lender. Neither Landlord nor Tenant shall
unreasonably withhold its consent to changes or amendments to this Lease
requested by the lender on Landlord’s interest, so long as these changes do not
alter the basic business terms of this Lease or otherwise materially diminish
any rights or materially increase any obligations of the party from whom consent
to such charge or amendment is requested.
43.6    Choice of Law. This Lease shall be construed and enforced in accordance
with the laws of the State of Washington
43.7    Consent. Notwithstanding anything contained in this Lease to the
contrary, Tenant shall have no claim, and hereby waives the right to any claim
against Landlord for money damages



--------------------------------------------------------------------------------










by reason of any refusal, withholding or delaying by Landlord of any consent,
approval or statement of satisfaction, and in such event, Tenant’s only remedies
therefore shall be an action for specific performance, injunction or declaratory
judgment to enforce any right to such consent, etc.
43.8    Authority. If Tenant is an entity, each individual signing this Lease on
behalf of Tenant represents and warrants that he is duly authorized to execute
and deliver this Lease on behalf of the entity, and that this Lease is binding
on Tenant in accordance with its terms. Tenant shall, at Landlord’s request,
deliver a certified copy of a resolution of its managing member, managing
partner or board of directors authorizing such execution.
43.9    Counterparts. This Lease may be executed in multiple counterparts, all
of which shall constitute one and the same Lease.
43.10    Execution of Lease; No Option. The submission of this Lease to Tenant
shall be for examination purposes only, and does not and shall not constitute a
reservation of or option for Tenant to lease, or otherwise create any interest
of Tenant in the Premises or any other premises within the Building or Project.
Execution of this Lease by Tenant and its return to Landlord shall not be
binding on Landlord notwithstanding any time interval, until Landlord has in
fact signed and delivered this Lease to Tenant.
43.11    Furnishing of Financial Statements; Tenant’s Representations. In order
to induce Landlord to enter into this Lease Tenant agrees that it shall promptly
furnish Landlord, from time to time, upon Landlord’s written request, with
financial statements reflecting Tenant’s current financial condition. Tenant
represents and warrants that all financial statements, records and information
furnished by Tenant to Landlord in connection with this Lease are true, correct
and complete in all respects.
43.12    Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease.
43.13    INTENTIONALLY OMITTED.
43.14    Prior Agreements; Amendments. This Lease contains all of the agreements
of the parties with respect to any matter covered or mentioned in this Lease,
and no prior agreement or understanding pertaining to any such matter shall be
effective for any purpose. No provisions of this Lease may be amended or added
to except by an agreement in writing signed by the parties or their respective
successors in interest.
43.15    Recording. Tenant shall not record this Lease without the prior written
consent of Landlord. Tenant, upon the request of Landlord, shall execute and
acknowledge a “short form” memorandum of this Lease for recording purposes.
43.16    Severability. A final determination by a court of competent
jurisdiction that any provision of this Lease is invalid shall not affect the
validity of any other provisions, and any provisions so determined to be invalid
shall, to the extent possible, be construed to accomplish its intended effect.
43.17    Successors and Assigns. This Lease shall apply to and bind the heirs,
personal representatives, and permitted successors and assigns of the parties.



--------------------------------------------------------------------------------










43.18    Time of the Essence. Time is of the essence of this Lease.
43.19    Waiver. No delay or omission in the exercise of any right or remedy of
Landlord upon any default by Tenant shall impair such right or remedy or be
construed as a waiver of such default.


[Signature page follows.]



--------------------------------------------------------------------------------










The parties hereto have executed this Lease as of the dates first set forth
above.
 
 
LANDLORD


1501 First Avenue South Limited Partnership,
  a Washington limited partnership




  By: American Life, Inc.
  Its: Managing General Partner




     By: /s/ Greg Steinhauer
           Greg Steinhauer, Chief Operating Officer


TENANT


Realnetworks, Inc.
  a Washington corporation




By: /s/ Rob Glaser
Name: Rob Glaser
Its:_________________________________


By: /s/ Tim Wan
Name: Tim Wan
Its:_________________________________
 
 
 
 
 
 






--------------------------------------------------------------------------------










STATE OF WASHINGTON    )
)ss
COUNTY OF KING        )    


On this 29th day of April, 2013, before me, the undersigned, a Notary Public in
and for the State of Washington, duly commissioned and sworn, personally
appeared Greg Steinhauer, to me known to be the Chief Operating Officer of
American Life, Inc., which corporation is the Managing General Partner of 1501
First Avenue South Limited Partnership, the limited partnership that executed
the foregoing instrument and acknowledged the said instrument to be the free and
voluntary act of and deed of said limited partnership, for the uses and purposes
therein mentioned, and on oath stated that he was authorized to execute the said
instrument.


In Witness Whereof I have hereunto set my hand and affixed my official seal the
day and year first above written.
/s/ Jacqueline M. Deane
Notary Public residing at:
5426 142nd PL NE Marysville, WA 98271
Jacqueline M. Deane
Notary’s Name (typed or legibly printed)
My Commission Expires:
9/21/2014









--------------------------------------------------------------------------------










ACKNOWLEDGMENT OF TENANT
STATE OF WASHINGTON    )
)ss
COUNTY OF KING        )    


On this 2nd day of May, 2013, before me, the undersigned, a Notary Public in and
for the State of Washington, duly commissioned and sworn, personally appeared
Rob Glaser, to me known to be the CEO of Realnetworks, Inc., and personally
appeared Tim Wan, to me known to be the CFO & Treasurer of the corporation that
executed the foregoing instrument and acknowledged the said instrument to be the
free and voluntary act of and deed of said corporation, for the uses and
purposes therein mentioned, and on oath stated that he/she was authorized to
execute the said instrument and that the seal affixed is the corporate seal of
said corporation.


In Witness Whereof I have hereunto set my hand and affixed my official seal the
day and year first above written.
/s/ Wendy P Maslowski
Notary Public residing at:
10833 Se 235th ST, Kent, WA 98031
Wendy P Maslowski
Notary’s Name (typed or legibly printed)
My Commission Expires:
04/09/2016





--------------------------------------------------------------------------------










EXHIBIT A
LEGAL DESCRIPTION
LOTS 1 THROUGH 11, INCLUSIVE, BLOCK 333, SEATTLE TIDE LANDS, ACCORDING TO THE
OFFICIAL MAPS ON FILE IN THE OFFICE OF THE COMMISSIONER OF PUBLIC LANDS IN
OLYMPIA, WASHINGTON, IN KING COUNTY, WASHINGTON
EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE STATE OF WASHINGTON, PURSUANT
TO DEED RECORDED UNDER RECORDING NO. 20081016000081



--------------------------------------------------------------------------------










EXHIBIT B
FLOOR PLAN OF PREMISES


See attached.



--------------------------------------------------------------------------------










EXHIBIT B-1
WORK LETTER



--------------------------------------------------------------------------------












Test Fit pricing notes
(1)    Home Plate Center
(2)    March 29, 2013 Edit April 10, 2013


Real Networks
Seattle, WA






Contents:


General Notes


Alternates


Pricing Specifications
02 0600 Demolition/Cleaning
06 1000 Rough Carpentry
06 2200 Millwork, Casework
08 2000 Doors & Frames
08 7100 Hardware
08 8000 Glass and Glazing
09 2100 Framing and GWB
09 5000 Ceilings
09 6000 Flooring
09 9000 Painting & Wall covering
11 0000 Equipment
10 0000 Miscellaneous Specialties
23 0000 Plumbing
23 0000 Mechanical (incl. Plumbing, and Fire Sprinkler Systems)
26 0000 Electrical (incl. Fire Alarm, Low Voltage)
26 5000 Lighting


Room Specific Notes





--------------------------------------------------------------------------------












GENERAL NOTES:
1.
New construction will include walls, doors, flooring, casework, lighting,
ceiling and other finishes as shown on the test fit plan options.

2.
Test fit notes apply to Test Fit drawings dated 4/9/2013

3.
No work at stairwells (except new card readers), elec. closet, or janitor’s
closet.

4.
Intentionally deleted.

5.
Provide building standard window coverings and at all perimeter windows.

6.
Provide fire extinguishers, sprinklers (quick response heads) with audible
alarms, ceiling mount smoke and heat detectors, ceiling mount strobes and edge
lit LED exit signs per code.

7.
Provide access panels in GWB ceilings as necessary.

8.
Provide all listed appliances.

9.
Allow for backing in offices, conference rooms, and work rooms for tenant
supplied items.

10.
Consultants are to be design-build, under GC control for Electrical, HVAC,
Plumbing, Fire Alarm, and Fire Protection.

11.
Provide interconnecting stairs between floors 4 & 5 and 5 & 6 as noted in plans.
Stairs to be pre-cast concrete tread/risers on steel structure with glass/steel
railing system.

12.
New restrooms on the 5th floor with 2 toilets and 2 lavatories each. Finishes
and fixtures to match existing core restrooms. Costs to be covered by
RealNetworks.

13.
New operable walls at one conference room each on floors 4 and 5 and one in the
multi-purpose room on floor 4. Costs for the operable wall, structure, and GWB
framing to be covered by RealNetworks.

14.
The fire rating at the opening for the stair will be handled by a draft curtain
and additional sprinklers on all floors vs. fire rated walls and roll down fire
shutters on the 4th floor.

15.
A platform is required at the bottom of the stairs for ADA / code. An integrated
bench is being added that will be covered by RealNetworks.

16.
A set of double doors has been added on the 6th floor from the Board Room to the
deck. We assume the building Architect will handle this addition. The costs for
these new doors will be covered by RealNetworks.

17.
Glass doors and sidelites have been added at the reception area on floor 6. The
costs for these doors will be covered by RealNetworks.










--------------------------------------------------------------------------------












Pricing Specifications


02 0600 Demolition / Cleaning
1.
Include x-raying and core drilling where required at floor power locations.

2.
Cleaning: include general construction cleaning and final cleaning.



06 1000 Rough Carpentry
1.
Install backing in walls for casework, wall mounted equipment, handrails and ADA
grab bars.

2.
Provide floor to ceiling fire treated plywood at walls at IDF Closets and at MDF
Room.



06 2200 Millwork, Casework – Refer to Room Specific Notes and Plans for scope
and locations
1.
All casework to be constructed to AWI Custom standards. Substrates to be 100%
recycled and UF (urea formaldehyde) free (Skyblend or equal.)

2.
Cabinet pulls: Standard 4” pulls at Storage and Shipping & Receiving cabinets.
Hafele Anodized Aluminum Extruded Handles 126.27.904 (or equivalent) elsewhere.

3.
All solid surface countertops to be p-lam but conference rooms, boardroom,
coffee areas and main kitchen area on the 6th floor will be CaesarStone or
equal.

4.
Wall base at throughout at new construction to be 2.5”h rubber base. 2.5” h wood
base (painted) at areas where noted.






--------------------------------------------------------------------------------










08 2000 Doors & Frames
1.
All doors to be solid core, rift cut white oak, stained or other Real Network
specification.

2.
Wood frames to be medium bronze anodized aluminum.

3.
Door types and locations:



Door Type:
Frame:
Hardware:
Locations:
Single hinged door
3’-0”w. x 8’-0” Solid Core
aluminum
Mortised lever w /Lockset, typ (surface mtd. pulls at closets)
Utility , Storage, MDF, IDF, Restroom, Security, File Rooms
Single hinged door w/ sidelite
3’-0”w. x 8’-0”; Solid core door ; full width, full height sidelite: 3/8””
tempered glass in frame; Butt joint glass at wide sidelites, 10% of glass to
have 3M translucent film. See plan for sidelites.
aluminum
Mortised lever w/Lockset, typ.
Locksets at Labs, Test Rooms and Offices
Multi-Purpose, Conference, Board, Focus, Phone, Office, Lab, and
Test Rooms
Pair hinged door w/ sidelites - Frameless
3’-0”w. x 8’-0”; frameless tempered glass pivot doors with ½” tempered glass
relites; Provide electric hardware or maglock, key card access. Motion sensor
request to exit device and associate push button override.
Stainless steel, SS channel at sidelites
Pulls: 30” brushed stainless steel each side ( Rockwood or equal) Provide elec.
Strike, key card access.
Elevator lobby to reception
Operable Garage Door
12’ wide aluminum interior commercial grade roll up door. Door to be insulated
panels with glass panel inserts.
Aluminum and insulated glass panels
 
Café / Multi Purpose
Specialty Acoustical Door
STC-50 minimum. Specialty acoustical sidelite.
Steel
 
Audio Production Suite




--------------------------------------------------------------------------------










08 7100 Hardware
1.
All hardware to be ADA compliant, finish to match building standard.

2.
Provide wall / floor stops at all doors.

3.
Provide kick plates at storage, utility rooms, MDF room, IDF rooms and stair
doors.

4.
Provide card readers at MDF room, IDF rooms, doors off reception lobby and
Security Room. Provide card reader access in exit stairwells at each floor.
Provide electrified hardware at card reader locations.



08 8000 Glass and Glazing
Glass at doors and relites: Refer to 08 2000 Doors & Frames


09 2100 Framing and GWB
1.
Partitions at private office locations and conference/boardroom locations have
full cavity sound batt insulation (R-11, typ. / R-19 @ 6” stud walls or
greater). Real will consider revising this requirement where appropriate.

2.
Provide 5/8” drywall (GWB) ceilings/soffits as described in section 09 5000
ceilings. Provide bracing to structure. Provide access panels as required.

3.
Provide 5/8” water resistant drywall at any “wet walls”.

4.
Drywall finish to be level 4 finish, typ.

5.
Wall Types: All walls to have acoustic sealant at floor and top tracks, typ.
Stud size and spacing to be appropriate for wall heights. 25ga is fixed.

a.
Interior Partition    (typ., U.O.N. – see below)

6.
2 ½” metal studs, 25 gauge, 24” on center, from slab to underside of suspended
ceiling (or structure at open to structure areas). One layer 5/8” gypsum board
on each side, taped and sanded smooth. Provide seismic bracing as required. Real
will consider revising this requirement where appropriate.



A.
Acoustical Partition: (typical Small Conference rooms, Focus and Phone Rooms,
Offices, Mother’s room, Game room, standard testing rooms, labs) 3 5/8” metal
studs, 25 gauge, 24” on center, from slab to 6” above grid one side, one side to
structure or adjacent drywall ceiling. Two layer 5/8” gypsum board on one side,
and one layer on the other, taped and sanded smooth. Provide seismic bracing as
required. Provide acoustical insulation full height of partition. No back to
back outlets.





B.
Full Height Acoustic Partition:(Conference rooms, Boardroom (except at double
stud wall locations), Multi-Purpose Room (except at double stud wall locations),
Café Kitchen (except at double stud wall locations), Mercury Lab, DVD Test Room,
IT bench labs, GIO built labs, Security room, Private testing room, Copy /
Coffee (when adjacent to offices, open offices, conference, focus, or phone
rooms)

3-5/8” metal studs, 25 gauge, 24” on center, from slab to underside of structure
above. Two layers 5/8” Type X gypsum board on each side, taped and sanded
smooth., sealed at joints Provide acoustical insulation full height of
partition. No back to back outlets.


C.
1-HR Fire Rated Partition:    (MDF, IDF Rooms)




--------------------------------------------------------------------------------










3-5/8” metal studs, 25 gauge, 24” on center, from slab to underside of structure
above. Two layer 5/8” Type X gypsum board on each side, taped and sanded smooth,
sealed at joints. Provide acoustical insulation full height of partition.


D.
Specialty Acoustical Isolation Partition

Double stud wall similar to C at Audio Production Suite. There will be a
floating concrete floor and isolated ceiling. (further detail to be provided by
Tenant’s architect and mutually agreed upon). STC 55 minimum.


E: Double stud acoustical wall (Multi-Purpose Room and Café)
Double stud wall with 2 layers 5/8” GWB on each side. STC-55 minimum. The cost
of these wall upgrades will be covered by RealNetworks.


09 5000 Ceilings
1.
Assume suspended grid and ACT at enclosed offices, storage and conference rooms,
except as noted below. New suspended grid, with new ceiling tiles – Armstrong
Ultima, 2x2 with tegular edge. 9/16” fineline ceiling grid. If building standard
differs, provide building standard product for review and approval.

2.
At Open To Structure (OTS) areas, no paint is to be provided. Clean existing
concrete.

3.
Ceiling type by Location:

Location
Ceiling type
Elevator Lobby
New GWB ceiling (200sf) and OTS
Reception
New GWB ceiling (300sf) and OTS
 
 
Open Office
Open to structure with 50% acoustical clouds
Offices
New suspended grid and ACT
Board Room
New GWB ceiling border with ACT cloud over conference room table
Conference Rooms / closed team / phone / focus
New suspended grid and ACT
Open team / multi-purpose rooms
Open to structure with 50% acoustical clouds. 6” axiom trim at edges.
Copy/Mail/Receiving
New suspended grid and ACT
Storage/Files / Utility rooms
New suspended grid and ACT
Café/Break area
Open to structure with 50% acoustical clouds
Testing rooms
New suspended grid and ACT
Server / IDF Room
OTS
Misc Labs
New suspended grid and ACT
IT bench labs / GIO built lab
New suspended grid and ACT
Game Room
Open to structure with 50% acoustical clouds
Mother’s room
New suspended grid and ACT
Security Room
New suspended grid and ACT




--------------------------------------------------------------------------------












09 6000 Flooring
1.
Typical flooring to be carpet tile with attached cushion backing, U.O.N.
Concrete at circulation, reception and cafe areas as noted.

2.
Wall base: Base to be 100% rubber 2.5” high straight base, Johnsonite or equal.
Allow for six total base colors to match painted walls.

3.
Floor Transitions: Rubber. Float floor at carpet or resilient flooring for flush
transitions.

4.
Flooring type by Location: (note: freight, mark-up & installation NOT included
in allowances)

Location
Finish
Description:
Elevator lobby
Lightly polished and matte sealed concrete.
Wood Base
 
Reception
Lightly polished and matte sealed concrete.
Wood Base
 
 
 
 
Open Office / Open team
Carpet tile with attached cushion, rubber base at workstations. Concrete at main
circulation.


Carpet: ($25/sy installed )
Offices
Carpet tile with attached cushion, rubber base
Carpet: ($25/sy installed )
Conf Rooms/ closed team /phone/focus
Carpet tile with attached cushion, rubber base


Carpet: ($30/sy installed )
Copy
Cork flooring, rubber base
 
Mail / Receiving, Storage, File Rooms
VCT
Rubber base
 
Café/Kitchens/Break
Lightly polished and matte sealed concrete.
  Wood Base
 




--------------------------------------------------------------------------------










Multi-purpose room
Carpet tile with attached cushion, rubber base


Carpet: ($25/sy installed )
Mother’s Room
Carpet tile with attached cushion, rubber base
Carpet: ($25/sy installed )
Testing room
Carpet tile with attached cushion, rubber base
Carpet: ($25/sy installed )
IDF Rooms
 (1) each floor
ESD tile floor, grounded
 
MDF Room
 
ESD tile floor, grounded
Install with conductive adhesive and copper grounding strips. Connect copper
strips to building ground bar or structural steel
IT Bench lab / GIO Build Lab
ESD tile floor, grounded
 
Misc Labs
Carpet tile with attached cushion, rubber base
Carpet: ($25/sy installed )
Game Room
Carpet tile with attached cushion, rubber base
Carpet: ($25/sy installed )
Security Room
Carpet tile with attached cushion, rubber base
Carpet: ($25/sy installed )



09 9000 Painting & Wallcovering
1.
Paint to be latex, low to no-VOC. Allow for 6 colors - (2) basic light color,
(3) accents and (1) dark accent.

2.
Paint finish: eggshell finish typical. (Primer with 2 coats of paint)

3.
Flat finish at ceiling.

4.
Refer to Room Specific Notes for additional information

 
10 0000 Miscellaneous Specialties
1.
Provide fire extinguishers and semi-recessed cabinets per code

2.
Provide Forgo cork bulletin boards with aluminum trim at Coffee/Copy and
breakout rooms. Assume 3’ h. x 5’ wide for pricing

3.
Provide building standard perimeter window coverings

4.
Provide motorized roller shades at largest conference room

5.
Refer to Room Specific Notes for additional information



11 0000 Equipment
1.
All appliances to be GE Profile / Energy Star rated or equal in stainless steel
finish.

2.
Refer to Room Specific Notes for additional information








--------------------------------------------------------------------------------










23 0000 Plumbing
1.
Provide sinks in kitchen and coffee/copy and any powder rooms. All swivel
faucets to be ADA compliant.

2.
Provide water and waste hook up at dishwashers

3.
Provide cold water line for refrigerators, coffee makers and ice makers.

4.
Provide filtered water at coffee / cafe.



23 0000 Mechanical (incl. Plumbing, and Fire Protection)
1.
To be Bidder Design

2.
Modify, extend, or reconfigure existing basic shell systems to accommodate
layout. Systems to be designed to class A office standards at a minimum, U.O.N.

3.
Allow for each large / med conference room to be a separate and dedicated zone.

4.
Provide sound boots on return air grilles at conference rooms, and offices.

5.
Provide carbon filters on exhaust at kitchen / copy areas.

6.
Spiral ductwork at open to structure areas.

7.
Provide zone map.

8.
Separate zones:

a.
Zones per code

b.
Corner offices

c.
Open office areas 1000 SF

d.
Closed offices/rooms of similar use—no more than 4 combined

e.
Executive office

f.
Conference rooms

g.
No cross zoning between open and closed areas

h.
Kitchen/café/games/multi-purpose—separate zones as divided layout

i.
Interior / exterior zones

j.
Design to be sensitized to building solar exposures

k.
Each IDF dedicated 24/7 cooling for 3.5KW per rack with 3 racks per IDF. MDF
dedicated 24/7 cooling 3.5KW per rack with 13 racks. Systems on specialty
cooling loop system, not main building systems.

9.





26 0000 Electrical (incl. Fire Alarm, Low Voltage)
1.
To be Bidder Design. Maximum of 3 offices or workstations per circuit.

2.
Electrical connections between stations to be by furniture vendor. Whip to wall
connection by GC.

3.
Modify, extend, or reconfigure existing basic shell systems to accommodate new
lighting and wall layouts. Systems to be designed to class A office standards at
a minimum, U.O.N.

4.
Refer to Room Specific Notes for additional information

5.
Provide 10% spare 120v panel and circuit breakers for future use.

6.
CAT6 tel/data wiring test/terminated/certified, 7' x 19" racks and associated
patch panels all terminated in MDF or IDF as per floor. 4 cables per "drop"
location typical. 1 drop per office, 1 drop per work station, 1 drop at
reception desk. Conference rooms to include 1 drop at flush floor monument and 2
drops on opposite walls. All other rooms (of various uses) to have 2 drops on
opposite walls. All cabling to be completed by Tenant.




--------------------------------------------------------------------------------










7.
Audio/Visual-- all large conference rooms and Board room each require 10 foot
recessed motorized screen with wall switch, 2 inch EMT conduit pathway at floor
from center of table to above ceiling, quad receptacle at floor monument, duplex
receptacle behind flat panel monitor (monitor by tenant), ceiling mounted
projector mount (projector by tenant), duplex receptacle at ceiling, CAT6 cable
from center of table to flat panel and to ceiling projector, HDMI cable from
center of table to flat panel, VGA cable from center of table to flat panel. All
cabling to be completed by Tenant.

8.
100 workstations will require 1 20 amp dedicated circuit each (tenant and
landlord to value engineer if possible) and 4 CAT6 cable drops. Tenant will work
to value engineer if feasible. All cabling to be completed by Tenant. Locations
to be determined.

9.
26 5100 Lighting

1.
Allow for dimming at all fluorescent fixtures.

2.
Provide daylighting and occupancy sensor controls as required by Seattle Energy
Code.

3.
Each type of fixture in a single room to have their own switch.

4.
Assume a minimum of .9w/sf

    



--------------------------------------------------------------------------------










Space
Lighting type
Elevator Lobby
6” dia. LED downlights and directional accent lighting
Reception
6” dia. LED downlights and directional accent lighting behind reception desk and
at seating area.
Adjustable fluorescent LED accent lighting at artwork walls
Powder Room, Mother’s room
Fluorescent downlights
Open Office
Linear fluorescent pendant direct/ indirect
Offices
2x4 pendant fluorescent direct/ indirect
Sm conference / Focus/ Closed Team/ Phone
Fluorescent pendant with linear fluorescent wall washers at (1) wall
Conference Rooms – Med/Large / Multi-purpose
Linear fluorescent pendant direct / indirect with linear fluorescent wall
washers at (1) wall
Open Team
Dimmable pendant direct / indirect, fluorescent downlights , Linear fluorescent
wall washers at walls, one (1) accent pendant per team area
Board Room/Executive Office Area
Dimmable pendant direct / indirect, LED downlights at conference table and LED
wall washers at perimeter
Copy/Main / Receiving / Storage / Files
2x4 pendant fluorescent direct/ indirect
Storage/Utility rooms
2x4 recessed direct/ indirect
Coffee Bar areas
Linear fluorescent under cabinets, recessed fluorescent down lights. Decorative
pendant fixtures.
Café/Lunch area
Pendant fixtures general lighting; fluorescent downlights in GWB soffits;
specialty pendants at bar seating; linear fluorescent under cabinet.
Testing Rooms
2x4 pendant fluorescent direct/ indirect. $150 each.
MDF / IDF
Strip Lighting.
IT Bench / GIO build labs
2x4 pendant fluorescent direct/ indirect
Misc labs
2x4 pendant fluorescent direct/ indirect
Game Room
Dimmable pendant direct / indirect, fluorescent downlights , Linear fluorescent
wall washers at walls, one (1) accent pendant per team area
Security Room
2x4 recessed direct/ indirect, linear fluorescent under cabinet
Main Corridor
6” dia. Fluorescent LED downlights , Linear Wall Washers, Specialty pendants

.
Exclusions: (to be provided by Tenant as required)
1.
Furniture and workstations

2.
Plants and plant maintenance

3.
Office equipment (printers, copiers) and vending machines, coffee machines, etc.

4.
Interior way-finding and room signage (FOIC)

5.
Exterior Building signage

6.
Data & phone cabling, cameras & card readers.




--------------------------------------------------------------------------------














44.    ROOM SPECIFIC NOTES    
No.:    Description:


1
Reception: Provide minimum one (1) quadraplex, two (2) duplex and five (5) voice
/data CAT6 cables; cabling by Tenant. Provide $15,000 allowance for custom
reception desk. Allow for 64sf of plywood blocking in walls for support of
signage / entry features. Signage by Tenant. Allow for wallcovering at one full
wall.



2
Elevator Lobby:

Front Doors to be glass pivot doors as noted in section 08 2000. Back doors to
be building standard with electric hardware and key card access. Provide
allowance $2,000 for pendant fixtures. Provide allowance for 50 lin ft full
height of vinyl wallcovering. Allowance for electrostatic repainting the
elevator doors and frames.


3
Boardroom: Provide (2) core drills at table. Provide min of four (4) duplex and
four(4) voice/data CAT6 cables on (2) walls; cabling by Tenant. Provide 4’ x 16’
backpainted glass whiteboard with pen tray and aluminum trim at one wall.
Upgraded acoustical partitions. Provide motorized roller shades at exterior
window. Provide 200sf of 1” acoustical fabric wrapped wall panels (allow $35/sy
for fabric). P-lam front / solid surface top (4) bay trash/recycle casework with
pull out drawer type of operation.



AV Requirements: Provide (1) double width AV credenza (p-lam front, solid
surface top) with venting (vie 2 perforated louvers in the doors) and new pull
out AV racks. Provide all pathways from credenza to table, projector and new
cabling; cabling by Tenant. Provide and install (1) new 10’ motorized recessed
projection screen and allow for (1) ceiling-mounted projector (projector
furnished by tenant and installed by G.C.).


Bench: Provide 16lf built-in upholstered bench (seat and back) with wood veneer
base along window wall of the Board Room. Assume $70/yd. fabric.


4
Focus / Phone rooms: Provide min two (2) duplex and one (1) voice /data on wall.
Provide 4x8porcelain whiteboard with aluminum trim and pen tray. Provide
acoustical wall panels, 50sf per room (assume $35/sy for fabric).



5
Small Conference Rooms: Provide min two (2) duplex and one (1) voice /data on
wall. Provide (1) core drill at table with power / data and 1 ½” pathway to LCD
screen location. Allow for three (2) duplex outlets and three (2) data/voice on
walls. Allow for blocking in wall for tenant provided LCD screen and bracket.
Provide 4’ x 12’ porcelain whiteboard with aluminum trim and pen tray. Provide
acoustical wall panels, 75sf per room (assume $35/sy for fabric).





6
Conference Rooms (med/large): Provide (1) core drills at table with power / data
(data by tenant) and 1 ½” pathway to LCD screen location. Allow for three (3)
duplex outlets and three (3) data/voice on walls. Allow for blocking in wall for
tenant provided LCD screen and




--------------------------------------------------------------------------------










bracket. Provide 4’ x 16’ porcelain whiteboard with aluminum trim and pen tray.
Provide acoustical wall panels, 120 SF per room (assume $35/sy for fabric).


7
Multi-purpose Room: Provide (4) core drills in room. Provide min of four (4)
duplex and four(4) voice/data CAT6 drops on wall. Provide 4’ x 16’ backpainted
glass whiteboard with pen tray and aluminum trim at one wall. Provide 200sf of
1” acoustical fabric wrapped wall panels (allow $35/sy for fabric). P-lam front
/ solid surface top (4) bay trash/recycle casework with pull out drawer type of
operation. Provide (1) double width AV credenza (p-lam front, solid surface
top). Provide all pathways from credenza to table, projector and new cabling;
cabling by Tenant. Provide and install (1) new motorized recessed projection
screen and allow for (1) ceiling-mounted projector (projector furnished by
tenant and installed by G.C.).



8
Misc Labs/Testing Rooms: Provide (2) core drills in room for power/data/AV.
Allow for six (6) quad outlets and (6) data/voice locations on walls (3
dedicated circuits). Allow for blocking in wall for tenant provided LCD screen
and bracket. Provide 4’ x 10’ porcelain whiteboard with aluminum trim and pen
tray. Provide window film at Private Testing Lab. Provide mini-blinds at
interior relites at other labs.



9
IT Bench Lab / GIO Build Lab: Provide (2) core drills in room for power/data/AV.
Allow for (6) quad outlets (dedicated circuits) and (6) data/voice locations on
walls. Allow for blocking in wall for tenant provided LCD screen and bracket.
Provide 4’ x 10’ porcelain whiteboard with aluminum trim and pen tray. Provide
mini-blinds at interior relites.



10
Audio Production Suite: Provide (2) core drills in room for power/data/AV. Allow
for (4) quad outlets (dedicated circuits) and (4) data/voice locations on walls.
Allow for blocking in wall for tenant provided LCD screen and bracket. Allow for
specialty acoustical wall and ceiling treatments ($35/sf) and an acoustical
rating of NC-15 inside the room. Separate HVAC zone with acoustically
appropriate air delivery and return design.



11
Coffee / Break: Plastic laminate closed base cabinet & closed upper cabinet with
U/C lighting. Provide sink, trash and recycling drawers and, plumbing designed
to facilitate attachment of coffee and hot water system. Solid surface
countertop and tile backsplash. Provide water filter at sink. Allow for 50lf of
full height vinyl wallcovering. Provide allowance for(6) pendant fixtures. Allow
for (3) dedicated 20a duplex outlets, (1) GFI duplex outlet and (1) duplex
outlet on a timer, (2) standard duplex outlets and two voice/data . Allow for
blocking in wall for Tenant provided equipment. Provide one (1) new ADA
sink/faucet and (2) waterlines with shut off valve at (2) refrigerators, (2)
microwaves, and (1) dishwasher. Water line to filtered hot/cold water dispenser.
Provide deck hung water heater with drip pan. Assume coffeemaker, water
dispenser to be furnished by Tenant. Installation and connections by GC.



12
Copy: 10lf Plastic laminate closed base cabinet & closed upper cabinet with U/C
lighting. Provide trash and recycling drawers. Allow for (2) dedicated 20a
duplex outlets, four (4) standard quadraplex outlets and (6) voice data CAT6
drops; cabling by Tenant.



13
Mail/Receiving: 20lf Plastic laminate closed base cabinet & closed upper cabinet
with U/C lighting. Allow for (2) dedicated 20a duplex outlets which will be
shared w/ standard receptacles, (4) standard quadraplex outlets and six (6)
voice data CAT6 drops.




--------------------------------------------------------------------------------










14
Kitchen Area/ Café: Plastic laminate closed base cabinet & closed upper cabinet
with U/C lighting. Solid surface countertop and tile backsplash and freestanding
bar height island. Allow for 60lf of full height vinyl wallcovering. Provide (2)
new ADA sinks with disposals, and four (4) waterlines with shut-off valves. (2)
full size refrigerators, (4) microwaves, (1) icemaker and (2) ADA dishwashers.
Provide pull out drawer trash and recycling base cabinets. Provide power/comm.
for flat screen display by Tenant. Provide (10) dedicated 20a duplex outlets
(equipment feeds will be dedicated, Tenant will value engineer if feasible), (2)
GFI duplex outlets, (2) duplex outlets on timers, (6) standard duplex outlets
and (4) voice/data CAT6 drops; cabling by Tenant. Allow for 32 sf of plywood
wall blocking for Tenant provided equipment. Water line to filtered hot/cold
water dispenser. Provide deck hung water heater with drip pan. Assume
coffeemaker, water dispenser to be furnished by Tenant. Installation and
connections by GC. Allow power for 4 vending machines and 2 cold cases.



15
Storage / file room: file storage, no casework. Provide min of two (2) duplex
and one (1) voice/data CAT6 drop; cabling by Tenant.



16
Offices: Provide coat hook at door. One wall with accent paint. Provide 4 x 8
standard white board. Provide a min of (1) quad outlet and (1) duplex and (2)
data/voice CAT6 drops; cabling by Tenant. Electric switchable privacy glass
system at sidelite for one office (CEO).



17
IDF Room: Assume (1) per floor (except at floor with MDF) Allow for mechanical
attachment of Tenant’s server racks. Assume (3) racks by tenant. Allow for one
full wall FR plywood panel mounted to the wall for tenant’s phone system. Allow
for 15 lf of suspended cable tray. Furnish and installed by contractor. Allow
for (2) 6” PVC conduit sleeves for tenant’s low voltage cabling. Allow for (3)
dedicated 20 amp duplex outlets, (3) 30 amp twist locks, and (3) voice/data CAT6
drops; cabling by Tenant. Allow for dedicated 24/7 cooling.



18
MDF Room: Assume (1) (location TBD) Allow for mechanical attachment of Tenant’s
server racks. Assume (12) racks by tenant. Allow for two full walls FR plywood
panels mounted to the wall for tenant’s phone system. Allow for 30 lf of
suspended cable tray. Furnish and installed by contractor. Allow for (4) 6” PVC
conduit sleeves for tenant’s low voltage cabling and two (2) floor core sleeves
for connection to tenant IDF rooms. Allow for (12) 30 amp twist lock outlets,
(4) dedicated 20 amp duplex outlets, (3) standard duplex outlets and two (2)
voice/data CAT6 drops; cabling by Tenant. Allow for dedicated 24/7 cooling.



19
Open Office/ Workstations: By others. Power whips between furniture panels by
furniture vendor. Provide power at wall (where one is adjacent to workstations
panel) or flush floor poke-through, one location per 4 stations max.
Poke-throughs to be designated to be as efficient as possible. A cubicle section
of 8 will receive one poke-through w/ multiple circuits. Allow for (15) 4 x 8
standard whiteboards. Wall to whip connection by GC.



20
Powder Room: Match existing building restrooms.



21
Mother’s Room: Allow for three (3) duplex outlets and one (1) data/voice outlet.
One lavatory and vanity. One under counter fridge.




--------------------------------------------------------------------------------












22
Open Team: Provide plastic laminate bar height island (where shown on the plan),
Allow for new 3’ x full height x ½” thick laminated tempered glass panels with
white diffused laminate. Glass panels set in surface mounted floor and head
aluminum channels. Plan on three (3) panels per teaming area. Allow for three
(3) standard duplex outlets and two (2) voice /data. Allow for blocking in the
wall for support of Tenant provided equipment. . Provide one (1) core drill per
teaming area; use wall chase where practical to do so.



23
Game Room: Provide power/comm/AV/ data for owner provided screen and gaming
console. Allow for four (2) data, three (3) duplex outlets. One wall to be
painted with accent paint. Provide (1) core drill at table with power / data
(data by tenant) and 1 ½” pathway to LCD screen location. Allow for blocking in
wall for tenant provided LCD screen and bracket.



24
Security Room: Provide coat hook at door. Provide a min of four (4) dedicated
duplex and four (4) data/voice.









End of Pricing Specifications





--------------------------------------------------------------------------------










EXHIBIT C
LETTER OF CREDIT
See Attached







--------------------------------------------------------------------------------










EXHIBIT D
RULES AND REGULATIONS


1. Landlord may from time to time adopt appropriate system(s) and procedures for
the security and safety of the Building, any person occupying, using, or
entering the Building, Project, or any equipment, finishing, or contents of the
Building, and tenant will comply with Landlord’s reasonable requirements
relative to such systems and procedures.
2.    The plaza, sidewalks, halls, passages, exits, entrances, elevators, and
stairways of the Building or Project will not be obstructed by any tenants or
used by any of them for any purpose other than for ingress to and egress from
their respective premises. The halls, passages, exits, entrances, elevators, and
stairways are not for the general public, and Landlord will in all cases retain
the right to control and prevent access to such halls, passages, exits,
entrances, elevators, and stairways of all persons whose presence in the
judgment of Landlord would be prejudicial to the safety, character, reputation,
and interests of the Building and its tenants, provided that nothing contained
in these rules and regulations will be construed to prevent such access to
persons with whom any tenant normally deals in the ordinary course of its
business, unless such persons are engaged in illegal activities. No tenant and
no employee, independent contractor or invitee of any tenant will go upon the
roof of the Building except for the express purpose of repairing Tenant’s three
(3) satellite dishes permitted on the roof of the Building. Except as expressly
permitted in the Lease, no tenant will be permitted to place or install any
object (including without limitation radio and television antennas,
loudspeakers, sound amplifiers, microwave dishes, solar devices or similar
devices) on the exterior of the Building or on the roof of the Building.
3.    No sign, placard, picture, name, advertisement, or written notice visible
from the exterior of tenant’s premises will be inscribed, painted, affixed, or
otherwise displayed by tenant on any part of the Building or the Premises
without the prior written consent of Landlord. Landlord will adopt and furnish
to Tenant general guidelines relating to signs inside the Building on the office
floors. Tenant agrees to conform to such guidelines. All approved signs or
lettering on doors will be printed, painted, affixed, or inscribed at the
expense of Tenant by a person approved by Landlord. Other than draperies
expressly permitted by Landlord and Building standard mini-blinds, material
visible from the outside the Building will not be permitted. In the event of the
violation of this rule by tenant, Landlord may remove the violating items
without any liability, and may charge the expense incurred by such removal to
the tenant or tenants violating this rule.
4.    No cooking will be done or permitted by any tenant on the premises, except
in areas of the premises which are specially constructed for cooking and except
that the use by the tenant of microwave ovens and Underwriters’ Laboratory
approved equipment for brewing coffee, tea, hot chocolate, and similar beverages
will be permitted, provided that such use is in accordance with all applicable
federal, state, and city laws, codes, ordinances, rules, and regulations.
5.    No tenant will employ any person or persons other than the cleaning
service of Landlord for the purpose of cleaning the premises, unless otherwise
agreed to by Landlord in writing. Except with the written consent of Landlord,
no person or persons other than those approved by Landlord will be permitted to
enter the Building for the purpose of cleaning it. No tenant will cause any
unnecessary labor by reason of such tenant’s carelessness or indifference in the
preservation of good order and cleanliness. Should tenant’s actions result in
any increased expense for any required cleaning, Landlord reserves the right to
assess Tenant for such expenses.



--------------------------------------------------------------------------------










6.    The toilet rooms, toilets, urinals, wash bowls and other plumbing fixtures
will not be used for any purposes other than those for which they were
constructed, and no sweepings, rubbish, rags, or other foreign substances will
be thrown in such plumbing fixtures. All damages resulting from any misuse of
the fixtures will be borne by Tenant who, or whose employees, independent
contractors, agents, visitors, or licensees, caused the same.
7.    No tenant will in any way deface any part of the premises or the Building
of which they form a part. In those portions of the premises where carpet has
been provided directly or indirectly by Landlord, Tenant will at its own expense
install and maintain pads to protect the carpet under all furniture having
caster other than carpet casters.
8.    No tenant will alter, change, replace, or rekey any lock or install a new
lock on any door of the Premises. Landlord, its agents, or employees will retain
a pass (master) key to all door locks on the Premises. Any new door locks
required by Tenant or any change in keying of existing locks will be installed
or changed by Landlord following tenant’s written request to Landlord and will
be at tenant’s expense. All new locks and rekeyed locks will remain operable by
Landlord’s pass (master) key. Landlord will furnish each tenant, free of charge,
with five (5) keys to each door lock on the premises and five (5)
Building/access cards. Landlord will have the right to collect a reasonable
charge for additional keys and cards requested by any tenant. Each tenant, upon
termination of its tenancy, will deliver to Landlord all keys and access cards
for the premises and Building that have been furnished to such tenant.
9.    The elevator designated for freight by Landlord will be available for use
by all tenants in the Building during the hours and pursuant to such procedures
as Landlord may determine from time to time. The moving company must be a
locally recognized professional mover whose primary business is the performing
of relocation services, and must be bonded and fully insured. A certificate or
other verification of such insurance must be received and approved by Landlord
prior to the start of any moving operations. Insurance must be sufficient, in
Landlord’s sole opinion, to cover all personal liability, theft or damage to the
Project, including but not limited to floor coverings, doors, walls, elevators,
stairs, foliage, and landscaping. Special care must be taken to prevent damage
to foliage and landscaping during adverse weather. All moving operations will be
conducted at such times and in such a manner as Landlord will direct, and all
moving will take place during non-business hours unless Landlord agrees in
writing otherwise. Tenant will be responsible for the provision of Building
security during all moving operations, and will be liable for all losses and
damages sustained by any party as a result of the failure to supply adequate
security. Landlord will have the right to prescribe the weight, size, and
position of all equipment, materials, furniture, or other property brought into
the Building. Heavy objects will, if considered necessary by Landlord, stand on
wood strips of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such property from
any cause, and all damage done to the Building by moving or maintaining such
property will be repaired at the expense of tenant. Landlord reserves the right
to inspect all such property to be brought into the Building and to exclude from
the Building all such property which violates any of these rules and regulations
or the lease of which these rules and regulations are a part. Supplies, goods,
materials, packages, furniture, and all other items of every kind delivered to
or taken from the premises will be delivered or removed through the entrance and
route designated by Landlord, and Landlord will not be responsible for the loss
or damage of any such property unless such loss or damage results from the
negligence of Landlord, its agents, or employees.



--------------------------------------------------------------------------------










10.    No tenant will use or keep in the premises or the Building any kerosene,
gasoline, or inflammable or combustible or explosive fluid or material or
chemical substance other than limited quantities of such materials or substances
reasonably necessary for the operation or maintenance of office equipment or
limited quantities of cleaning fluids and solvents required in tenant’s normal
operations in the premises. Without Landlord’s prior written approval, no tenant
will use any method of heating or air conditioning other than that supplied by
Landlord. No tenant will use or keep or permit to be used or kept any foul or
noxious gas or substance in the premises.
11.    Landlord will have the right, exercisable upon written notice and without
liability to any tenant, to change the name and street address of the Building.
12.    Landlord will have the right to prohibit any advertising by tenant
mentioning the Building that, in Landlord’s reasonable opinion, tends to impair
the reputation of the Building or its desirability as a Building for offices,
and upon written notice from Landlord, tenant will refrain from or discontinue
such advertising.
13.    Tenant will not bring any animals (except Service Dogs) into the
Building, and will not permit bicycles or other vehicles inside or on the
sidewalks outside the Building except in areas designated from time to time by
Landlord for such purposes.
14.    All persons entering or leaving the Building between the hours of 6 p.m.
and 7 a.m. Monday through Friday, and at all hours on Saturdays, Sundays, and
holidays will comply with such off-hour regulations as Landlord may establish
and modify from time to time. Landlord reserves the right to limit reasonably or
restrict access to the Building during such time periods.
15.    Each tenant will store all its trash and garbage within its premises. No
material will be placed in the trash boxes or receptacles if such material is of
such nature that it may not be disposed of in the ordinary and customary manner
of removing and disposing of trash and garbage without being in violation of any
law or ordinance governing such disposal. All garbage and refuse disposal will
be made only through entryways and elevators provided for such purposes and at
such times as Landlord designates. Removal of any furniture or furnishings,
large equipment, packing crates, packing materials, and boxes will be the
responsibility of each tenant and such items may not be disposed of in the
Building trash receptacles nor will they be removed by the Building’s janitorial
service, except at Landlord’s sole option and at the tenant’s expense. No
furniture, appliance, equipment, or flammable products of any type may be
disposed of in the Building trash receptacles. See also Article 33 of the Lease
for further requirements regarding disposal of trash and garbage.
16.    Canvassing, peddling, soliciting, and distributing handbills or any other
written materials in the Building is prohibited. Each tenant will cooperate to
prevent the same.
17.    The requirements of the tenants will be attended to only upon application
by written, personal, or telephone notice at the office of the property manager
of Landlord. Property manager may not do anything outside of their regular
duties unless under special instructions from Landlord.
18.    Landlord shall provide Building standard elevator lobby signage at its
sole cost, however any exterior or façade signage will require approval from
Landlord and will be installed at tenant’s sole expense and in compliance with
all applicable laws, covenants, codes and restrictions.
19.    Tenant will see that the doors of the Premises are closed and locked and
that all water faucets, water apparatus, and utilities are shut off before
Tenant or Tenant’s employees leave the



--------------------------------------------------------------------------------










Premises, so as to prevent waste or damage, and for any default or carelessness.
In this regard Tenant will pay for all repairs and compensate for all injuries
sustained by other tenants or occupants of the Building or Landlord. On
multiple-tenancy floors, all tenants will keep the doors to the Building
corridors closed at all times except for ingress and egress.
20.    Tenant will not conduct itself in any manner that is inconsistent with
the character of the Building as a Class A quality Building or that will impair
the comfort and convenience of the tenants in the Building.
21.    Neither Landlord nor any operator of the parking areas within the
Project, as the same are designated and modified by Landlord, in its sole
discretion, from time to time (the “parking areas”) will be liable for loss of
or damage to any vehicle or any contents of such vehicle or accessories to any
such vehicle, or any property left in any of the parking areas, resulting from
fire, theft, vandalism, accident, conduct of other users of the parking areas
and other persons, or any other casualty or cause. Further, Tenant understands
and agrees that: (a) Landlord will not be obligated to provide any traffic
control, security protection or operator for the parking areas; (b) Tenant uses
the parking areas at its own risk; and (c) Landlord will not be liable for
personal injury or death, or theft, loss of, or damage to property. Tenant
waives and releases Landlord from any and all liability arising out of the use
of the parking areas by tenant, its employees, agents, invitees, and visitors,
whether brought by any of such persons or any other person.
22.    Tenant (including tenant’s employees, agents, invitees, and visitors)
will use the parking spaces solely for the purpose of parking passenger cars,
small vans, and small trucks and will comply in all respects with any rules and
regulations that may be promulgated by Landlord from time to time with respect
to the parking areas. The parking areas may be used by tenant, its agents, or
employees, for occasional overnight parking of vehicles. Tenant will ensure that
any vehicle parked in any of the parking spaces will be kept in proper repair
and will not leak excessive amounts of oil or grease or any amount of gasoline.
If any of the parking spaces are at any time used (a) for any purpose other than
parking as provided above; (b) in any way or manner reasonably objectionable to
Landlord; or (c) by tenant after default by tenant under the lease, Landlord, in
addition to any other rights otherwise available to Landlord, may consider such
default an event of default under the lease.
23.    Tenant’s right to use the parking areas will be in common with other
tenants of the Project and with other parties permitted by Landlord to use the
parking areas. Landlord reserves the right to assign and reassign, from time to
time, particular parking spaces for use by persons selected by Landlord,
provided that tenant’s rights under the lease are preserved. Landlord will not
be liable to Tenant for any unavailability of Tenant’s designated spaces, if
any, nor will any unavailability entitle Tenant to any refund, deduction, or
allowance. Tenant will not park in any space designated as: RESERVED,
HANDICAPPED, VISITORS ONLY, or LIMITED TIME PARKING (or similar designation).
24.    If the parking areas are damaged or destroyed, or if the use of the
parking areas is limited or prohibited by any governmental authority, or the use
or operation of the parking areas is limited or prevented by strikes or other
labor difficulties or other causes beyond Landlord’s control, Tenant’s inability
to use the parking spaces will not subject Landlord or any operator of the
parking areas to any liability to Tenant and will not relieve Tenant of any of
its obligations under the lease and lease will remain in full force and effect.



--------------------------------------------------------------------------------










25.    Tenant has no right to assign or sublicense any of its rights in the
parking spaces, except as part of a permitted assignment or sublease of the
lease; however, Tenant may allocate the parking spaces among its employees or
independent contractors.
26.    No act or thing done or omitted to be done by Landlord or Landlord’s
agent during the term of the lease in connection with the enforcement of these
rules and regulations will constitute an eviction by Landlord of any tenant nor
will it be deemed an acceptance of surrender of the premises by any tenant, and
no agreement to accept such termination or surrender will be valid unless in a
writing signed by Landlord. The delivery of keys to any employee or agent of
Landlord will not operate as a termination of the lease or a surrender of the
premises unless such delivery of keys is done in connection with a written
instrument executed by Landlord approving the termination or surrender.
27.    In these rules and regulations, tenant includes the employees, agents,
invitees, and licensees of tenant and others permitted by Tenant to use or
occupy the premises.
28.    Landlord may waive any one or more of these rules and regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord will
be construed as a waiver of such rules and regulations in favor of any other
tenant or tenants, nor prevent Landlord from enforcing any such rules and
regulations against any or all of the tenants of the Building after such waiver.
29.    These rules and regulations are in addition to, and will not be construed
to modify or amend, in whole or in part, the terms, covenants, agreements, and
conditions of the lease.
30.    Tenant shall keep Landlord advised of the current telephone numbers of
tenants’ employees who may be contacted in an emergency; i.e. fire, break-in,
vandalism, etc.
31.    Tenant will not smoke or permit its employee or invitees to smoke in the
Project.



--------------------------------------------------------------------------------










EXHIBIT E
LANDLORD IMPROVEMENTS
See attached





--------------------------------------------------------------------------------










EXHIBIT F
EMPLOYER AFFIDAVIT


State of Washington
County of King
 
My full name is _______________________________. I am over the age of 18 and
competent to declare the following:


I am the ________________ (officer title) of
___________________________________(company).
_____________________________________(company name) moved into the premises
located at __________________________________ on _________ date and we occupy
______ square feet of space. Our principle business is
____________________________________________________.


As of ______________ date _____________________________ (company) employs ___
full time employees each of whom work 35 or more hours per week; ___ employees
who specifically share ___ jobs; and part time employees who in the aggregate
work ________ hours per week.


I understand that this information is provided to the Department of Homeland
Security to support several permanent residence visa petitions and that the
Department of Homeland Security will rely on this information in making its
determination of eligibility.


I declare under penalty of perjury that the foregoing is true and correct. 


Executed on ______________[date]
 
_____________________________ [signature]



--------------------------------------------------------------------------------










EXHIBIT G





--------------------------------------------------------------------------------










EXHIBIT H


EXTERIOR SIGNAGE




See attached



